EXHIBIT 10.1
 
 


Execution Version





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------









The Brink’s Company










$50,000,000 4.57% Guaranteed Senior Unsecured Notes, Series A, due January 24,
2021




and




$50,000,000 5.20% Guaranteed Senior Unsecured Notes, Series B, due January 24,
2021








______________


Note Purchase Agreement


______________






Dated as of January 24, 2011
 
 
 
 
 







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------











 
 

--------------------------------------------------------------------------------

 


Table of Contents


Section
Heading
Page
     
Section 1.
Authorization of Notes
1
     
1
Section 2.
Sale and Purchase of Notes
         
Section 3.
Closing
2
       
Section 4.
Conditions to Closing
2
           
Section 4.1.
 
Representations and Warranties
2
 
Section 4.2.
 
Performance; No Default
2
 
Section 4.3.
 
Compliance Certificates
2
 
Section 4.4.
 
Opinions of Counsel
3
 
Section 4.5.
 
Purchase Permitted By Applicable Law, Etc.
3
 
Section 4.6.
 
Sale of Other Notes
3
 
Section 4.7.
 
Payment of Special Counsel Fees
3
 
Section 4.8.
 
Private Placement Number
3
 
Section 4.9.
 
Changes in Corporate Structure
3
 
Section 4.10.
 
Funding Instructions
4
 
Section 4.11.
 
Proceedings and Documents
4
         
Section 5.
Representations and Warranties of the Company
4
           
Section 5.1.
 
Organization; Power and Authority
4
 
Section 5.2.
 
Authorization, Etc.
4
 
Section 5.3.
 
Disclosure
4
 
Section 5.4.
 
Organization and Ownership of Shares of Subsidiaries; Affiliates
5
 
Section 5.5.
 
Financial Statements; Material Liabilities
6
 
Section 5.6.
 
Compliance with Laws, Other Instruments, Etc.
6
 
Section 5.7.
 
Governmental Authorizations, Etc.
6
 
Section 5.8.
 
Litigation; Observance of Agreements, Statutes and Orders
6
 
Section 5.9.
 
Taxes
7
 
Section 5.10.
 
Title to Property; Leases
7
 
Section 5.11.
 
Licenses, Permits, Etc.
7
 
Section 5.12.
 
Compliance with ERISA
8
 
Section 5.13.
 
Private Offering by the Company
9
 
Section 5.14.
 
Use of Proceeds; Margin Regulations
9
 
Section 5.15.
 
Existing Debt; Future Liens
9
 
Section 5.16.
 
Foreign Assets Control Regulations, Etc.
10
 
Section 5.17.
 
Status under Certain Statutes
10
 
Section 5.18.
 
Environmental Matters
10
 
Section 5.19.
 
Ranking of Notes
11

 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.
Representations of the Purchasers
11
           
Section 6.1.
 
Purchase for Investment
11
 
Section 6.2.
 
Source of Funds
11
 
Section 6.3.
 
Qualified Institutional Buyer; Accredited Investor
13
         
Section 7.
Information as to Company
13
           
Section 7.1.
 
Financial and Business Information
13
 
Section 7.2.
 
Officer’s Certificate
15
 
Section 7.3.
 
Visitation
15
 
Section 7.4.
 
Notice of Environmental Matters
16
 
Section 7.5.
 
Notice of Litigation and Other Matters
16
         
Section 8.
Payment and Prepayment of the Notes
17
           
Section 8.1.
 
Mandatory Prepayment of Series A Notes; Maturity
17
 
Section 8.2.
 
Optional Prepayments with Make-Whole Amount
17
 
Section 8.3.
 
Allocation of Partial Prepayments
18
 
Section 8.4.
 
Maturity; Surrender, Etc.
18
 
Section 8.5.
 
Purchase of Notes
18
 
Section 8.6.
 
Change in Control
19
 
Section 8.7.
 
Make-Whole Amount
20
 
Section 8.8.
 
Prepayment Without Make-Whole Amount in Connection with Asset Disposition
21
         
Section 9.
Affirmative Covenants
21
           
Section 9.1.
 
Compliance with Law
21
 
Section 9.2.
 
Insurance
22
 
Section 9.3.
 
Maintenance of Properties
22
 
Section 9.4.
 
Payment of Taxes and Claims
22
 
Section 9.5.
 
Corporate Existence, Etc.
22
 
Section 9.6.
 
Books and Records
22
 
Section 9.7.
 
Guarantors
23
 
Section 9.8.
 
Additional Restrictions; Most Favored Nation
23
 
Section 9.9.
 
Restricted Subsidiaries
25
 
Section 9.10.
 
Priority of Obligations
25
         
Section 10.
Negative Covenants
25
           
Section 10.1.
 
Transactions with Affiliates
25
 
Section 10.2.
 
Priority Debt
25
 
Section 10.3.
 
Line of Business
25
 
Section 10.4.
 
Terrorism Sanctions Regulations
25
 
Section 10.5.
 
Financial Covenants
26
 
Section 10.6.
 
Limitations on Liens
26

 
 
 
-ii-

--------------------------------------------------------------------------------

 
 

 
Section 10.7.
 
Disposition of Debt and Shares of Restricted Subsidiaries;
         
Issuance of Shares by Restricted Subsidiaries; Consolidation, Merger or
Disposition of Assets
28
 
Section 10.8.
 
Compliance with Regulations T, U, and X
29
 
Section 10.9.
 
Hedging Agreements
29
 
Section 10.10.
 
Limitations on Acquisitions
29
 
Section 10.11.
 
Sale Leaseback Transactions
29
 
Section 10.12.
 
Limitations on Investments
30
 
Section 10.13.
 
ERISA
31
 
Section 10.14.
 
Sale of Assets
32
 
Section 10.15.
 
Limitations on Consolidated Debt
32
         
Section 11.
Events of Default
32
         
Section 12.
Remedies on Default, Etc.
35
           
Section 12.1.
 
Acceleration
35
 
Section 12.2.
 
Other Remedies
36
 
Section 12.3.
 
Rescission
36
 
Section 12.4.
 
No Waivers or Election of Remedies, Expenses, Etc
36
         
Section 13.
Guaranty
36
           
Section 13.1.
 
Guaranty of Payment
36
 
Section 13.2.
 
Obligations Unconditional
37
 
Section 13.3.
 
Modifications
37
 
Section 13.4.
 
Waiver of Rights
38
 
Section 13.5.
 
Reinstatement
38
 
Section 13.6.
 
Remedies
38
 
Section 13.7.
 
Subrogation
39
 
Section 13.8.
 
Limitation of Guaranty
39
 
Section 13.9.
 
Termination of Guaranty Upon Divestiture
39
         
Section 14.
Registration; Exchange; Substitution of Notes
39
           
Section 14.1.
 
Registration of Notes
39
 
Section 14.2.
 
Transfer and Exchange of Notes
39
 
Section 14.3.
 
Replacement of Notes
40
         
Section 15.
Payments on Notes
40
           
Section 15.1.
 
Place of Payment
40
 
Section 15.2.
 
Home Office Payment
40
         
Section 16.
Expenses, Etc.
41
           
Section 16.1.
 
Transaction Expenses
41
 
Section 16.2.
 
Survival
41

 
 
 
-iii-

--------------------------------------------------------------------------------

 
 
Section 17.
Survival of Representations and Warranties; Entire Agreement
  41          
Section 18.
Amendment and Waiver
42
           
Section 18.1.
 
Requirements
42
 
Section 18.2.
 
Solicitation of Holders of Notes
42
 
Section 18.3.
 
Binding Effect, etc.
43
 
Section 18.4.
 
Notes Held by Company, etc.
43
         
Section 19.
Notices
43
         
Section 20.
Reproduction of Documents
44
         
Section 21.
Confidential Information
44
         
Section 22.
Substitution of Purchaser
45
         
Section 23.
Miscellaneous
45
           
Section 23.1.
 
Successors and Assigns
45
 
Section 23.2.
 
Payments Due on Non-Business Days
45
 
Section 23.3.
 
Accounting Terms
46
 
Section 23.4.
 
Severability
46
 
Section 23.5.
 
Construction, etc.
46
 
Section 23.6.
 
Counterparts
46
 
Section 23.7.
 
Governing Law
47
 
Section 23.8.
 
Jurisdiction and Process; Waiver of Jury Trial
47
         
Signature
   
48

 


 


 
-iv-

--------------------------------------------------------------------------------

 
 
Schedule A
—
Information Relating to Purchasers
     
Schedule B
—
Defined Terms
     
Schedule 5.4
—
Subsidiaries of the Company and Ownership of Subsidiary Stock
     
Schedule 5.5
—
Financial Statements
     
Schedule 5.15
—
Existing Debt; Existing Liens
     
Schedule 5.17
—
ICC Termination Act
     
Exhibit 1-A
—
Form of 4.57% Guaranteed Senior Unsecured Note, Series A, due January 24, 2021
     
Exhibit 1-B
—
Form of 5.20% Guaranteed Senior Unsecured Note, Series B, due January 24, 2021
     
Exhibit 2
—
Form of Guarantor Joinder Agreement

 

 


 
-v-

--------------------------------------------------------------------------------

 
 
The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, VA  23226-8100


4.57% Guaranteed Senior Unsecured Notes, Series A, due January 24, 2021
 
5.20% Guaranteed Senior Unsecured Notes, Series B, due January 24, 2021






as of January 24, 2011




To Each of the Purchasers Listed in
Schedule A Hereto:
 
Ladies and Gentlemen:
 
The Brink’s Company, a Virginia corporation (the “Company”), agrees with each of
the purchasers whose names appear at the end hereof (each, a “Purchaser” and,
collectively, the “Purchasers”) as follows:
 
Section 1.   Authorization of Notes.

 
The Company will authorize the issue and sale of (i) $50,000,000 aggregate
principal amount of its 4.57% Guaranteed Senior Unsecured Notes, Series A, due
January 24, 2021 (the “Series A Notes”) and (ii) $50,000,000 aggregate principal
amount of its 5.20% Guaranteed Senior Unsecured Notes, Series B, due January 24,
2021 (the “Series B Notes,” and together with the Series A  Notes, collectively,
the “Notes,” such term to include any such notes issued in substitution therefor
pursuant to Section 14).  The Series A Notes and Series B Notes shall be
substantially in the form set out in Exhibit 1-A and 1-B, respectively.  Certain
capitalized and other terms used in this Agreement are defined in Schedule B;
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.
 
Section 2.   Sale and Purchase of Notes.

 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount and of the
respective series specified opposite such Purchaser’s name in Schedule A at the
purchase price of 100% of the principal amount thereof.  The obligations of each
Purchaser hereunder are several and not joint obligations and no Purchaser shall
have any liability to any Person for the performance or non-performance of any
obligation by any other Purchaser hereunder.  The Series A Notes and the Series
B Notes are each herein sometimes referred to as Notes of a “series.”


 
 

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
The performance and payment of all obligations of the Company hereunder and
under the Notes shall be guaranteed by the Guarantors pursuant to the provisions
of Section 13.
 
Section 3.   Closing.

 
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 W. Monroe Street, Chicago,
Illinois 60603, at 11:00 a.m., Chicago time, at a closing (the “Closing”) on
January 24, 2011 or on such other Business Day there­after on or prior to
January 31, 2011 as may be agreed upon by the Company and the Purchasers.  At
the Closing the Company will deliver to each Purchaser the Notes of each series
to be purchased by such Purchaser in the form of a single Note (or such greater
number of Notes in denominations of at least $100,000 as such Purchaser may
request) dated the date of the Closing and registered in such Purchaser’s name
(or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to account number 9104010609 at JPMorgan Chase Bank, 1
Chase Manhattan Plaza, New York, New York 10005, ABA Number 021000021, account
name: The Brink’s Company.  If at the Closing the Company shall fail to tender
such Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.
 
Section 4.   Conditions to Closing.

 
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
 
    Section 4.1.   Representations and Warranties.  The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.
 
    Section 4.2.   Performance; No Default. Each Note Party shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at the Closing and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14) no Default or Event of
Default shall have occurred and be continuing.  Neither the Company nor any
Restricted Subsidiary shall have entered into any transaction since the date of
the Memorandum that would have been prohibited by Sections 10.1, 10.6 or 10.7
had such Sections applied since such date.
 
    Section 4.3.   Compliance Certificates.
 
    (a)   Officer’s Certificate.  The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
    (b)   Secretary’s Certificate.  Each Note Party shall have delivered to such
Purchaser a certificate of its Secretary or an Assistant Secretary, dated the
date of Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes (in the case of the Company) and this Agreement.
 
    Section 4.4.   Opinions of Counsel.  Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from Hunton & Williams LLP, counsel to the Note Parties and from
McAlister C. Marshall, II, General Counsel of the Company each covering such
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request (and the Note Parties hereby instruct such
counsel to deliver such opinions to the Purchasers) and (b) from Chapman and
Cutler LLP, the Purchasers’ special counsel in connection with such transactions
covering such matters incident to such transactions as such Purchaser may
reasonably request.
 
    Section 4.5.   Purchase Permitted By Applicable Law, Etc.  On the date of
the Closing such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any Applicable Law (including, without limitation, Regulation T, U or X of the
Board) and (c) not subject such Purchaser to any tax, penalty or liability under
or pursuant to any Applicable Law, which law or regulation was not in effect on
the date hereof.  If requested by such Purchaser, such Purchaser shall have
received an Officer’s Certificate certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted.
 
    Section 4.6.   Sale of Other Notes.  Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.
 
    Section 4.7.   Payment of Special Counsel Fees.  Without limiting the
provisions of Section 16.1, the Company shall have paid on or before the Closing
the reasonable fees, charges and disbursements of the Purchasers’ special
counsel referred to in Section 4.4 to the extent reflected in a statement of
such counsel rendered to the Company at least one Business Day prior to the
Closing.
 
    Section 4.8.   Private Placement Number.  A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for each series of the Notes.
 
    Section 4.9.   Changes in Corporate Structure.  No Note Party shall have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time after
December 31, 2009.
 
 
-3-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
    Section 4.10.   Funding Instructions.  At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.
 
    Section 4.11.   Proceedings and Documents.  All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.
 
Section 5.   Representations and Warranties of the Company.

 
The Company represents and warrants to each Purchaser that:
 
    Section 5.1.   Organization; Power and Authority.  Each Note Party is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each Note
Party has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and,
in the case of the Company, the Notes, and to perform the provisions hereof and
thereof.
 
    Section 5.2.   Authorization, Etc.  This Agreement has been duly authorized
by all necessary corporate action on the part of each Note Party and the Notes
have been duly authorized by all necessary corporate action on the part of the
Company.  This Agreement constitutes a legal, valid and binding obligation of
each Note Party, enforceable against each Note Party in accordance with its
terms, and upon execution and delivery thereof, each Note will constitute a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except in each case as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
    Section 5.3.   Disclosure.  The Company, through its agent, RBS Securities
Inc.,  has delivered to each Purchaser a copy of a Private Placement Memorandum,
dated December 2010 (the “Memorandum”), relating to the transactions
contemplated hereby.  The Disclosure Documents (as defined herein below) fairly
describe, in all material respects, the general nature of the business and
principal properties of the Company and its Restricted Subsidiaries.  This
Agreement, the Memorandum, all filings and reports of the Company made with the
SEC, and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the
 
 
 
-4-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
Company in connection with the transactions contemplated hereby (excluding
information and market data specifically identified as being from a third party
source, which the Company has no reason to believe is inaccurate), and the
financial statements listed in Schedule 5.5, in each case, delivered or made
available to the Purchasers prior to December 17, 2010 (this Agreement, the
Memorandum, the SEC filings and reports, and such documents, certificates or
other writings and such financial statements being referred to, collectively, as
the “Disclosure Documents”), taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made; provided that, with respect to market data and projected
financial information, the Company represents only that such data and
information was prepared in good faith based upon information and assumptions
believed to be reasonable at the time.  Except as disclosed in the Disclosure
Documents, since December 31, 2009, there has been no change in the financial
condition, business, properties or results of operations of the Company and its
Restricted Subsidiaries, taken as a whole, that would reasonably be expected to
have a Material Adverse Effect.  There is no fact known to a Responsible Officer
that would reasonably be expected to have a Material Adverse Effect that has not
been set forth herein or in the Disclosure Documents.
 
    Section 5.4.   Organization and Ownership of Shares of Subsidiaries;
Affiliates.  (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of the Company’s Restricted Subsidiaries and Unrestricted
Subsidiaries, showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its organization, and the percentage of shares of its capital
stock or similar equity interests outstanding owned by the Company and each
other Subsidiary and whether it is a Restricted Subsidiary or an Unrestricted
Subsidiary.
 
    (b)All of the outstanding shares of capital stock or similar equity
interests of each Restricted Subsidiary have been validly issued, are fully paid
and nonassessable and are owned by the Company or another Subsidiary free and
clear of any Lien (except as otherwise disclosed in Schedule 5.4 or permitted by
Section 10.6(b)).
 
    (c)Each Restricted Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each such Restricted Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact, except where the failure would not reasonably be expected to have a
Material Adverse Effect.
 
    (d)No Material Restricted Subsidiary is a party to, or otherwise subject to
any legal, regulatory, contractual or other restriction (other than this
Agreement, as disclosed on Schedule 5.4 and customary limitations imposed by
corporate law or similar statutes or regulations) restricting the ability of
such Material Restricted Subsidiary to pay dividends out of profits or make any
other similar distributions of profits to the Company or any of its Restricted
 
 
 
-5-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Material Restricted Subsidiary.
 
    Section 5.5.   Financial Statements; Material Liabilities.  The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5.  All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments and for the omission of notes).  The Company and its Restricted
Subsidiaries do not have any Material liabilities that are not disclosed on such
financial statements or otherwise disclosed in the Disclosure Documents.
 
    Section 5.6.   Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by the Note Parties of this Agreement and the Company
of the Notes will not (i) conflict with, result in any breach of, or constitute
a default under, or result in the creation of any Lien in respect of any
property of any Note Party or any Restricted Subsidiary under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter or by-laws, or any other agreement or instrument to which any Note Party
or any Restricted Subsidiary is bound or by which any Note Party or any
Restricted Subsidiary or any of their respective properties may be bound,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to any Note Party or any Restricted Subsidiary
or (iii) violate any Applicable Law presently in effect except for any conflict,
breach, default, creation of a Lien, or violation described in clauses (i), (ii)
or (iii) above which would not reasonably be expected to result in a Material
Adverse Effect.  
 
    Section 5.7.   Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority (other than a notice filing on Form 8-K under the Exchange Act) is
required in connection with the execution, delivery or performance by (i) any
Note Party of this Agreement or (ii) the Company of the Notes.
 
    Section 5.8.   Litigation; Observance of Agreements, Statutes and
Orders.  (a) There are no actions, suits, investigations or proceedings pending
or, to the knowledge of a Responsible Officer, threatened against any Note Party
or any Restricted Subsidiary or any property of any Note Party or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
 
    (b)Neither the Company nor any Restricted Subsidiary is in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or such Restricted Subsidiary
or is in violation of any Applicable Law (including
 
 
 
-6-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
without limitation Environmental Laws or the USA Patriot Act) of any
Governmental Authority presently in effect, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
    Section 5.9.   Taxes.  The Company and its Restricted Subsidiaries have
filed all Material tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not individually
or in the aggregate Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Restricted Subsidiary, as the case may
be, has established adequate reserves in accordance with GAAP.  No Responsible
Officer knows of any basis for any other tax or assessment that would reasonably
be expected to have a Material Adverse Effect.  The charges, accruals and
reserves on the books of the Company and its Restricted Subsidiaries in respect
of Federal, state or other taxes for all fiscal periods are adequate.  The
Federal income tax liabilities of the Note Parties have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all Fiscal Years up to and including the Fiscal Year ended December 31,
2005.
 
    Section 5.10.   Title to Property; Leases.  Each of the Company and its
Restricted Subsidiaries have good and sufficient title to all of the Material
properties owned by it, and valid leasehold interests in all Material properties
leased by it, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Restricted Subsidiary after such date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Agreement.
 
    Section 5.11.   Licenses, Permits, Etc.  (a) Except as would not reasonably
be expected to result in a Material Adverse Effect, the Company and its
Restricted Subsidiaries own or possess all licenses, permits, franchises,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or rights thereto, without any conflict with the
rights of others known to any Responsible Officer.
 
    (b)Except as would not reasonably be expected to result in a Material
Adverse Effect or as disclosed in the Disclosure Documents, to the knowledge of
a Responsible Officer, no product of the Company or any of its Restricted
Subsidiaries infringes any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person.
 
    (c)Except as would not reasonably be expected to result in a Material
Adverse Effect, to the knowledge of a Responsible Officer, there is no violation
by any Person of any right of the Company or any of its Restricted Subsidiaries
with respect to any patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned or used by the Company or any of its
Restricted Subsidiaries.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
    Section 5.12.   Compliance with ERISA.  (a) Each Plan has complied with and
has been administered in all material respects in accordance with the applicable
provisions of ERISA and the Code. No Plan has terminated under circumstances
giving rise to liability of the Company or any ERISA Affiliate to the PBGC under
Section 4062, 4063 or 4064 of ERISA, which liability remains unpaid in whole or
in part, and no Lien under Section 4068 of ERISA exists with respect to the
assets of the Company or any ERISA Affiliate.  No Reportable Event has occurred
with respect to any Plan, except for Reportable Events that would not have a
Material Adverse Effect.  No accumulated funding deficiency within the meaning
of Section 302 of ERISA or Section 412 of the Code (whether or not waived)
exists with respect to any Plan, nor does any Lien under Section 302 of ERISA or
Section 412 of the Code exist with respect to any Plan.
 
    (b)Neither the Company nor any ERISA Affiliate has completely or partially
withdrawn from any one or more Multiemployer Plans under circumstances which
have given rise to or would give rise to withdrawal liability under ERISA which,
in the aggregate, would have a Material Adverse Effect and which has not been
fully paid as of the date of Closing. Neither the Company nor any ERISA
Affiliate has received notice that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), or has terminated under Title IV of ERISA, nor, to
the knowledge of any Responsible Officer, has any such reorganization,
insolvency or termination occurred, where such reorganization, insolvency or
termination has resulted in an increase in the contributions required to be made
to such Multiemployer Plan in an amount that would have a Material Adverse
Effect.  Neither the Company nor any ERISA Affiliate has failed to make any
contribution to a Multiemployer Plan which is required under ERISA or an
applicable collective bargaining agreement in an amount which is material in the
aggregate (except to the extent there is a good faith dispute as to whether any
contribution is owed, the amount owed or the existence of facts that would give
rise to a withdrawal).  
 
    (c)Each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all Applicable Law and has been
maintained, where required, in good standing with applicable Governmental
Authorities except where the failure to do any of the foregoing has not had, or
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  All contributions required to be made
with respect to a Foreign Pension Plan have been timely made, except where the
failure to so timely make such contribution has not had, or would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.  No Note Party or any Restricted Subsidiary thereof has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan, except for any obligations which have not had, or would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  The present value of the accumulated benefit
liabilities under each Foreign Pension Plan does not exceed the current fair
market value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities (any such excess a “value shortfall”), except for any such
value shortfalls which have not had, or would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
 
    (d)The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406(a) of
 
 
 
-8-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
ERISA or in connection with which a tax could be imposed pursuant to
section 4975(c)(1)(A)-(D) of the Code.  The representation by the Company to
each Purchaser in the first sentence of this Section 5.12(d) is made in reliance
upon and subject to the accuracy of such Purchaser’s representation in Section
6.2 as to the sources of the funds used to pay the purchase price of the Notes
to be purchased by such Purchaser.
 
    Section 5.13.   Private Offering by the Company.  Neither the Company nor
anyone acting on its behalf has offered the Notes or any similar securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any person other than the
Purchasers and not more than twenty (20) other Institutional Investors, each of
which has been offered the Notes at a private sale for investment.  Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.
 
    Section 5.14.   Use of Proceeds; Margin Regulations.  The Company will apply
the proceeds of the sale of the Notes for the repayment of existing Debt and
general corporate purposes of the Company and its Subsidiaries.  No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any Margin Stock, or for the
purpose of buying or carrying or trading in any securities under such
circumstances as to involve any Note Party in a violation of Regulation X of the
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of the Board (12 CFR 220).  After applying the proceeds of the
Notes, Margin Stock does not constitute more than 5% of Consolidated Total
Assets and the Company does not have any present intention that Margin Stock
will constitute more than 5% of Consolidated Total Assets.  As used in this
Section, the term “purpose of buying or carrying” has the meaning assigned to it
in Regulation U of the Board.
 
    Section 5.15.   Existing Debt; Future Liens.  (a) Schedule 5.15 sets forth a
complete and correct list of all outstanding Debt the principal amount of which
exceeds $10,000,000 (“Material Debt”) of the Company and its Restricted
Subsidiaries (other than any surety, guaranty or other similar arrangements
entered into in the ordinary course of business and not in respect of any Debt
for borrowed money) as of September 30, 2010 (including a description of the
obligors and obligees, principal amount outstanding and collateral therefor, if
any, and guaranty thereof, if any), since which date there has been no Material
change in the amounts, interest rates, sinking funds, installment payments or
maturities of such Debt of the Company or its Restricted Subsidiaries.  Neither
the Company nor any Restricted Subsidiary is in default beyond any applicable
cure period in, and no waiver of default is currently in effect with respect to,
the payment of any principal or interest on any Material Debt of the Company or
such Restricted Subsidiary and no event or condition exists with respect to any
Material Debt of the Company or any Restricted Subsidiary that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Debt to become due and payable before its stated maturity
or before its regularly scheduled dates of payment.
 
    (b)Except as disclosed in Schedule 5.15, neither the Company nor any
Restricted Subsidiary has agreed or consented to cause or permit in the future
(upon the happening of a
 
 
 
-9-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.6.
 
    (c)Neither the Company nor any Restricted Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing Debt
of the Company or such Restricted Subsidiary, any agreement relating thereto or
any other agreement (including, but not limited to, its charter or other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Debt of the Company, except as specifically
indicated in Schedule 5.15.
 
    Section 5.16.   Foreign Assets Control Regulations, Etc.  (a) Neither the
sale of the Notes by the Company hereunder nor its use of the proceeds thereof
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.  
 
    (b)Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) knowingly engages in any dealings or transactions with any such
Person.  The Company and its Subsidiaries are in compliance, in all material
respects, with the USA Patriot Act.
 
    (c)No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
 
    Section 5.17.   Status under Certain Statutes.  Except as disclosed on
Schedule 5.17, neither the Company nor any Restricted Subsidiary is subject to
regulation under the Investment Company Act of 1940, as amended, the Public
Utility Holding Company Act of 2005, as amended, the ICC Termination Act of
1995, as amended, or the Federal Power Act, as amended.
 
    Section 5.18.   Environmental Matters.  In the ordinary course of its
business, the Company conducts an ongoing review of the effect of Environmental
Laws and laws relating to occupational safety and health on the business,
operations and properties of the Company and its Subsidiaries, in the course of
which it identifies and evaluates associated liabilities and costs (including
any capital or operating expenditures required for clean-up, closure or
restoration of properties presently or previously owned, any capital or
operating expenditures required to achieve or maintain compliance with
environmental protection and occupational health and safety standards imposed by
law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat and any actual or potential liabilities to third
parties, including employees, and any related costs and expenses).  On the basis
of this review, the Company represents and warrants that applicable
Environmental
 
 
 
-10-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
Laws and laws relating to occupational health and safety do not, and would not,
have a Material Adverse Effect.  The Company and each Restricted Subsidiary has
obtained and holds all permits, licenses and approvals required under
Environmental Laws which are necessary for the conduct of its business and the
operation of its facilities, which failure to obtain and hold would have a
Material Adverse Effect, and the Company and its Restricted Subsidiaries have
not received any written notice of any failure to be in compliance with the
terms and conditions of such permits, licenses and approvals, which failure
would have a Material Adverse Effect.
 
    Section 5.19.   Ranking of Notes.  (a) The obligations of each Note Party
under the Note Documents will, upon the issuance of the Notes, rank at least
pari passu, without preference or priority, with the obligations of such Note
Party in respect of all other unsecured and unsubordinated Debt of such Note
Party.
 
    (b)Each Restricted Subsidiary which is a guarantor under the Credit
Agreement is a guarantor in respect of the Notes.
 
Section 6.   Representations of the Purchasers.

 
    Section 6.1.   Purchase for Investment.  Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control.  Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.
 
    Section 6.2.   Source of Funds.  Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
 
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
 
 
 
-11-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
 
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
 
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
 
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
 
(f)    the Source is a governmental plan; or
 
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
 
 
 
-12-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
 
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
 
Section 6.3.   Qualified Institutional Buyer; Accredited Investor.  Each
Purchaser represents that it is a Qualified Institutional Buyer or an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act) acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”).  Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and the other
Note Parties and received answers concerning the terms and conditions of the
sale of the Notes.
 
Section 7.   Information as to Company.

 
Section 7.1.   Financial and Business Information.  The Company shall deliver to
each holder of Notes that is an Institutional Investor:
 
(a)   Quarterly Statements — as soon as available, but in any event no later
than 60 days after the end of the first three fiscal quarterly periods of each
Fiscal Year, duplicate copies of:
 
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
 
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the Fiscal Year ending
with such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous Fiscal Year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the Company and its Subsidiaries, taken as a
whole, and their results of operations and cash flows, subject to changes
resulting from year-end adjustments, provided that delivery within the time
period specified above of copies of the Company’s Quarterly Report on Form 10-Q
(the “Form 10-Q”) prepared in compliance with the requirements therefor and
filed with the SEC shall be deemed to satisfy the requirements of this
Section 7.1(a), provided, further, that the Company shall be deemed to have made
such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its website on the worldwide web (at the date of
this Agreement located at:  http://www.brinks.com) and shall have given each
Purchaser prior notice of such
 
 
 
-13-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
availability on EDGAR and on its website in connection with each delivery (such
availability and notice thereof being referred to as “Electronic Delivery”);
 
(b)   Annual Statements — as soon as available, but in any event no later than
90 days after the end of each Fiscal Year of the Company, duplicate copies of:
 
(i)    consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and
 
(ii)    consolidated statements of income, comprehensive income, changes in
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
year,
 
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of KPMG LLP or any other firm of independent
certified public accountants of recognized national standing which opinion shall
not be qualified with respect to scope limitations imposed by the Company or its
Subsidiaries, the status of the Company and its Subsidiaries as a going concern,
or the accounting principles followed by the Company or any Subsidiary not in
accordance with GAAP,
 
provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K (the “Form 10-K”) for such Fiscal Year
(together with the Company’s annual report to shareholders, if any, prepared
pursuant to Rule 14a3 under the Exchange Act) prepared in accordance with the
requirements therefor and filed with the SEC, shall be deemed to satisfy the
requirements of this Section 7.1(b), provided, further, that the Company shall
be deemed to have made such delivery of such Form 10-K if it shall have timely
made Electronic Delivery thereof;
 
(c)   SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to the lenders under the Credit Agreement (excluding
information sent to such lenders in the ordinary course of administration of the
Credit Agreement, such as information relating to pricing and borrowing
availability) or to its public securities holders generally, and (ii) each
regular or periodic report, each registration statement (excluding registration
statements filed pursuant to employee stock option or benefit plans and without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
of all press releases and other statements made available generally by the
Company or any Subsidiary to the public concerning developments that are
Material provided, that the Company shall be deemed to have made delivery of any
document required by this Section 7.1(c) if it shall have timely made Electronic
Delivery thereof;
 
(d)   Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or
 
 
-14-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
Event of Default or that any Person has given any notice or taken any action
with respect to a claimed default hereunder or that any Person has given any
notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto; and
 
(e)   Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Restricted
Subsidiaries  (including, but without limitation, actual copies of the Company’s
Form 10-Q and Form 10-K) or relating to the ability of the Company to perform
its obligations hereunder and under the Notes as from time to time may be
reasonably requested by any such holder of Notes.
 
Section 7.2.   Officer’s Certificate.  Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth (which, in the case of Electronic Delivery of any such financial
statements, shall be made by separate substantially concurrent delivery of such
certificate to each holder of Notes):
 
(a)   Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.2, 10.5, 10.6, 10.11 and 10.12 during the quarterly
or annual period covered by the statements then being furnished (including with
respect to each such Section, where applicable, the calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Sections, and the calculation of the amount, ratio or
percentage then in existence); and
 
(b)   Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished through the end of such quarterly
or annual period and that such review has not disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default and that to the knowledge of such Senior Financial Officer, no such
condition exists at the date of such certificate or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Restricted Subsidiary
to comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.
 
Section 7.3.   Visitation.  The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:
 
(a)   No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal
 
 
 
-15-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
executive office of the Company, to discuss the affairs, finances and accounts
of the Company and its Subsidiaries with the Company’s officers, and (with the
consent of the Company, which consent will not be unreasonably withheld) its
independent public accountants (provided that one or more Responsible Officers
may, if it so chooses, be present at or participate in any such discussions),
and (with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
 
(b)   Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
such accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
 
Section 7.4.   Notice of Environmental Matters.  The Company will furnish, and
will cause each Restricted Subsidiary to furnish, to each holder of Notes that
is an Institutional Investor, as soon as reasonably practicable after receipt by
the Company or any Restricted Subsidiary, a copy of any written notice or claim
to the effect that the Company or any Restricted Subsidiary is liable to any
Person as a result of the presence or release of any Hazardous Material which
claim would have a Material Adverse Effect.
 
Section 7.5.   Notice of Litigation and Other Matters.  The Company will
promptly (but in no event later than three (3) Business Days after a Responsible
Officer obtains knowledge thereof) furnish telephonic (confirmed in writing to
each holder of Notes that is an Institutional Investor) or written notice to
each holder of Notes that is an Institutional Investor of:
 
(a)    the commencement of all proceedings by or before any Governmental
Authority and all actions and proceedings in any court or before any arbitrator
against any of the Note Parties or any of their Restricted Subsidiaries or any
of their respective properties, assets or businesses (i) which in the reasonable
judgment of the Company would, if adversely determined, have a Material Adverse
Effect, (ii) with respect to any Debt equal to or in excess of $50,000,000 of
the Note Parties or any of their Restricted Subsidiaries or (iii) with respect
to any Note Document;
 
          (b)    any notice of any violation received by any of the Note Parties
or any of their Restricted Subsidiaries from any Governmental Authority
including, without limitation, any notice of violation of Environmental Laws,
which in the reasonable judgment of a Responsible Officer in any such case would
have a Material Adverse Effect;
 
          (c)    the occurrence of any Internal Control Event which in the
reasonable judgment of the Company would have a Material Adverse Effect,
together with a written
 
 
 
-16-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
statement of a Responsible Officer specifying the nature of such Internal
Control Event, and the action that the Company has taken and proposes to take
with respect thereto; and
 
          (d)    (i) any unfavorable determination letter from the Internal
Revenue Service regarding the qualification of a Plan under Section 401(a) of
the Code (along with a copy thereof) which would have a Material Adverse Effect,
(ii) all notices from the PBGC received by any of the Note Parties or any ERISA
Affiliate of the PBGC’s intent to terminate any Plan or to have a trustee
appointed to administer any Plan, (iii) all notices received by any of the Note
Parties or any ERISA Affiliate from any Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA which would have a Material Adverse Effect, (iv) a Responsible Officer
obtaining knowledge or reason to know that any of the Note Parties or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any Plan
under a distress termination within the meaning of Section 4041(c) of ERISA,
(v) the occurrence of a Reportable Event, (vi) a failure to make any required
contribution to a Plan which would have a Material Adverse Effect, and
(vii)  the creation of any lien in favor of the PBGC or a Plan which would have
a Material Adverse Effect.
 
Section 8.   Payment and Prepayment of the Notes.

 
Section 8.1.   Mandatory Prepayment of Series A Notes; Maturity.  (a) On
January 24, 2015 and on each January 24 thereafter to and including January 24,
2020 the Company will prepay $7,142,857.14 principal amount (or such lesser
principal amount as shall then be outstanding) of the Series A Notes at par and
without payment of the Make-Whole Amount or any premium, provided that upon any
partial prepayment of the Series A Notes pursuant to Section 8.2, the principal
amount of each required prepayment of the Notes becoming due under this
Section 8.1(a) on and after the date of such prepayment shall be reduced in the
same proportion as the aggregate unpaid principal amount of the Notes is reduced
as a result of such prepayment.
 
(b)    As provided therein, the entire unpaid principal balance of the Series B
Notes shall be due and payable on the stated maturity date thereof.
 
Section 8.2.   Optional Prepayments with Make-Whole Amount.  The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 10% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal
amount.  The Company will give each holder of Notes written notice of each
optional prepayment under this Section 8.2 not less than 30 days and not more
than 60 days prior to the date fixed for such prepayment provided, however, that
so long as Notes of more than one series shall remain outstanding, the Company
shall not prepay any Notes pursuant to this Section 8.2 unless the principal
amount of Notes to be prepaid shall be allocated among each series of
outstanding Notes in the same proportion as the aggregate outstanding principal
amount of the Notes of such series bears to the aggregate outstanding principal
amount of all Notes, in each case immediately prior to such prepayment.  Each
such notice shall specify such date (which
 
 
-17-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
shall be a Business Day), the aggregate principal amount of the Notes to be
prepaid on such date, the principal amount of each Note held by such holder to
be prepaid (determined in accordance with Section 8.3), and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
and shall be accompanied by a certificate of a Senior Financial Officer as to
the estimated Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation.  Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Make-Whole Amount as
of the specified prepayment date.
 
Section 8.3.   Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes of all series at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment.
 
Section 8.4.   Maturity; Surrender, Etc.   In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be promptly surrendered
to the Company and cancelled and shall not be reissued, and no Note shall be
issued in lieu of any prepaid principal amount of any Note.
 
Section 8.5.   Purchase of Notes.  The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of any series except (a) upon the
payment or prepayment of the Notes of such series in accordance with the terms
of this Agreement and the Notes or (b) pursuant to a written offer to purchase
made by the Company or an Affiliate of the Company pro rata to the holders of
all Notes of all series at the time outstanding upon the same terms and
conditions (taking into account the different interest rates and amortization or
required prepayment schedules of each series).  Any such offer shall provide
each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 15
Business Days.  If the holders of more than 10% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 5 Business Days from its receipt of
such notice to accept such offer.  The Company will promptly cancel all Notes
acquired by it or any of its Affiliates pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement and no Notes may
be issued in substitution or exchange for any such Notes.
 
 
 
-18-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
Section 8.6.   Change in Control.
 
(a)Notice of Change in Control.  The Company will, within five (5) Business Days
after the occurrence of any Change in Control, give written notice (the “Change
in Control Notice”) of such Change in Control to each holder of Notes.  Such
Change in Control Notice shall contain and constitute an offer to prepay the
Notes as described in Section 8.6(c) hereof and shall be accompanied by the
certificate described in Section 8.6(e).
 
(b)Offer to Prepay Notes.  The offer to prepay Notes contemplated by
Section 8.6(a) shall be an offer to prepay, in accordance with and subject to
this Section 8.6, all, but not less than all, the Notes held by each holder (in
this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) on a
date specified in such Change in Control Notice (the “Proposed Prepayment
Date”).  Such date shall be not less than 30 days and not more than 90 days
after the date of delivery of the Change in Control Notice.
 
(c)Acceptance.  Any holder of Notes may accept the offer to prepay made pursuant
to this Section 8.6 by causing a notice of such acceptance to be delivered to
the Company not later than 10 days prior to the Proposed Prepayment Date.  A
failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 8.6 shall be deemed to constitute a rejection of such offer by such
holder.
 
(d)Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
Section 8.6 shall be at 100% of the principal amount of the Notes together with
accrued and unpaid interest thereon but without any Make-Whole Amount or other
premium.  The prepayment shall be made on the Proposed Prepayment Date.
 
(e)Officer’s Certificate.  Each offer to prepay the Notes pursuant to this
Section 8.6 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of delivery of the Change in Control
Notice, specifying:  (i) the Proposed Prepayment Date; (ii) that such offer is
made pursuant to this Section 8.6; (iii) the principal amount of each Note
offered to be prepaid (which shall be 100% of the outstanding principal balance
of each such Note); (iv) the interest that would be due on each Note offered to
be prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 8.6 required to be fulfilled prior to the giving of notice have
been fulfilled and (vi) in reasonable detail, the general nature and date of the
Change in Control.
 
 
 
-19-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
Section 8.7.   Make-Whole Amount.
 
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:
 
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
 
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
 
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by (i) the yields reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.  
 
In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life.  The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.
 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years
 
 
 
-20-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
(calculated to the nearest one-twelfth year) that will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.
 
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
 
Section 8.8.   Prepayment Without Make-Whole Amount in Connection with Asset
Disposition.  If the Company makes an offer to prepay the Notes in connection
with any Debt Prepayment Application, the Company will give written notice
thereof to the holders of all outstanding Notes, which notice shall (i) refer
specifically to this Section 8.8 and describe in reasonable detail the Asset
Disposition giving rise to such offer to prepay the Notes, (ii) specify the
Ratable Portion of each Note being offered to be prepaid, (iii) specify a date
not less than 30 days and not more than 60 days after the date of such notice
(the “Disposition Prepayment Date”) and specify the Disposition Response Date
(as defined below), and (iv) offer to prepay on the Disposition Prepayment Date
such Ratable Portion of each Note together with interest accrued thereon to the
Disposition Prepayment Date but without payment of the Make-Whole Amount or any
premium.  Each holder of a Note shall notify the Company of such holder’s
acceptance or rejection of such offer by giving written notice of such
acceptance or rejection to the Company (provided, however, that any holder who
fails to so notify the Company shall be deemed to have rejected such offer) on a
date at least 10 days prior to the Disposition Prepayment Date (such date 10
days prior to the Disposition Prepayment Date being the “Disposition Response
Date”), and the Company shall prepay on the Disposition Prepayment Date such
Ratable Portion of each Note held by the holders who have accepted such offer in
accordance with this Section 8.8.
 
Section 9.    Affirmative Covenants.
 
The Company covenants that so long as any of the Notes are outstanding:
 
Section 9.1.   Compliance with Law.  Without limiting Section 10.4, the Company
will, and will cause each of its Restricted Subsidiaries to, comply with all
Applicable Laws, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with
 
 
 
-21-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
such Applicable Laws or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 9.2.   Insurance.  The Company will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.
 
Section 9.3.   Maintenance of Properties.  The Company will, and will cause each
of its Restricted Subsidiaries to, maintain and keep, or cause to be maintained
and kept, their respective properties in good repair, working order and
condition (other than ordinary wear and tear and during the period of any
casualty), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
the Company or any Restricted Subsidiary from discontinuing the operation and
the maintenance of any of its properties if such discontinuance is desirable in
the conduct of its business and a Responsible Officer has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
Section 9.4.   Payment of Taxes and Claims.  The Company will, and will cause
each of its Restricted Subsidiaries to, file all Material tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges, or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Restricted Subsidiary, provided that neither the Company nor any Restricted
Subsidiary need pay any such tax, assessment, charge, levy or claim if (i) the
amount, applicability or validity thereof is contested by the Company or such
Restricted Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Company or a Restricted Subsidiary has established adequate
reserves therefor in accordance with GAAP on the books of the Company or such
Restricted Subsidiary or (ii) the nonpayment of all such taxes, assessments,
charges, levies and claims in the aggregate would not reasonably be expected to
have a Material Adverse Effect.
 
Section 9.5.   Legal Existence, Etc.  Subject to Section 10.7, the Company will,
and will cause each of its Restricted Subsidiaries to, at all times preserve and
keep in full force and effect its legal existence and all of its rights and
franchises unless, in the good faith judgment of a Responsible Officer, the
termination of or failure to preserve and keep in full force and effect such
legal existence, right or franchise could not, individually or in the aggregate,
have a Material Adverse Effect.
 
Section 9.6.    Books and Records.  The Company will, and will cause each of its
Restricted Subsidiaries to, maintain proper books of record and account in
conformity with
 
 
 
-22-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Restricted Subsidiary, as
the case may be.
 
Section 9.7.   Guarantors.  (a) The Company shall not cause or permit any
Subsidiary to become obligated as a guarantor under, or deliver any guaranty of,
the Credit Agreement Obligations, unless such guaranty is also granted to
guarantee the Obligations by execution and delivery of a Guarantor Joinder
Agreement and by delivery of such other documentation as the Required Holders
may reasonably request in connection therewith, including, without limitation,
certified resolutions of such Subsidiary, certified organizational and
authorizing documents of such Subsidiary, favorable opinions of counsel to such
Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the Guarantor Joinder Agreement subject to
customary assumptions and qualifications) and other items of the type required
to be delivered pursuant to Section 4.3, all in form, content and scope
reasonably satisfactory to the Required Holders.
 
(b)The Company will designate any Subsidiary which is a Guarantor hereunder a
Restricted Subsidiary for all purposes of this Agreement for so long as such
Subsidiary is a Guarantor hereunder.
 
(c)At all times during which any Credit Agreement Obligations are outstanding,
upon notice by the Company to each holder of a Note (which notice shall contain
a certification by a Responsible Officer as to the applicable matters specified
below), a Subsidiary shall automatically cease to be a Guarantor hereunder if
such Subsidiary has been released as a borrower, guarantor or other obligor of
the Credit Agreement Obligations, provided that, both immediately before and
after giving effect to any such release (x) no Default or Event of Default shall
have occurred and be continuing and (y) if any fee or other form of
consideration (including, but not limited to, any payment or any increase in
pricing or any additional guaranty) is given to any agent or lender under the
Credit Agreement, directly or indirectly, for the purpose of such release, the
holders of the Notes shall receive equivalent consideration (taking into account
the relative principal amounts, maturity and interest rate on the obligations).
 
Section 9.8.   Additional Restrictions; Most Favored Nation.  If at any time the
Company or any Restricted Subsidiary is a party to or shall enter into any
amendment to or modification or replacement of (i) the negative covenant in the
Credit Agreement limiting the incurrence of Consolidated Debt or (ii) the
cross-acceleration provision in the Credit Agreement such that the lenders
thereunder have increased ability to accelerate their debt or otherwise makes
the provision more beneficial to the lenders thereunder ((i) or (ii) above
herein referred to as an “Amendment”), then such Amendment and all related
provisions and definitions shall be deemed incorporated by reference into
Section 7.2(a), Section 10.15, Section 11(c) and Section 11(f), as applicable,
of this Agreement, mutatis mutandi, as if set forth fully in this Agreement
effective as of the date when such Amendment became effective under the Credit
Agreement.  In connection with any Amendment, the Company shall:
 
(1)provide a copy of such Amendment and all related provisions and definitions
to the holders of the Notes promptly upon entering into the Amendment, including
with such copy a notice to the holders of the date on which such Amendment
became or will
 
 
 
-23-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
become effective, provided that the failure of the Company to provide a copy of
such Amendment to the holders shall not adversely affect the automatic
incorporation of the Amendment into this Agreement as provided above in this
Section 9.8; and
 
(2)as promptly as possible following delivery of such copy, provide to the
holders of the Notes a draft of a statement of incorporation (a
“Memorialization”) to be executed by the Company and the holders, which
Memorialization shall set out the terms of the Amendment and related provisions
and definitions as incorporated into this Agreement, with all appropriate
changes required in connection with incorporating the Amendment mutatis mutandi.
 
If the Company fails to provide a draft of a Memorialization, then any holder
may produce a draft for the consideration of the Company and the other
holders.  Any Memorialization executed and delivered by the Company and by the
Required Holders (or all holders if pursuant to Section 18.1 the relevant
amendment would require the consent of all holders) shall be good and sufficient
evidence of the terms of any such Amendment as incorporated into this Agreement,
provided that the failure of the holders and the Company to execute and deliver
any Memorialization shall not adversely affect the automatic incorporation of
the Amendment into this Agreement as provided above in this Section 9.8.
 
Notwithstanding the foregoing, provided that no Default or Event of Default has
occurred and is then continuing, (A) if any Amendment that has been incorporated
herein pursuant to this Section 9.8 is subsequently amended or modified in the
Credit Agreement with the effect that such Amendment is made less restrictive on
the Company, such Amendment, as amended or modified, shall be deemed
incorporated by reference into this Agreement, mutatis mutandi, as if set forth
fully in this Agreement, effective beginning on the Effective Date (as defined
below) and (B) if any Amendment that has been incorporated herein pursuant to
this Section 9.8 is subsequently removed or terminated from the Credit Agreement
or the Company and its Restricted Subsidiaries are otherwise no longer required
to comply therewith under the Credit Agreement, the Company and its Restricted
Subsidiaries shall, beginning on the Effective Date, no longer be or remain
obligated to comply with such Amendment hereunder.  Notwithstanding the
foregoing, in no event shall Section 11(f) be amended in such a way as to make
such Section less advantageous to the holders of the Notes than such Section is
as of the date hereof.  For purposes of this Section 9.8, “Effective Date” shall
mean that day which is the first to occur of (a) the first Business Day falling
at least 365 days after the effective date of the removal, termination,
amendment or modification, as applicable, of the Amendment, (b) the day on which
the holders of Notes receive a compliance certificate pursuant to Section 7.2
hereof in connection with the Company’s quarterly or annual financial
statements, as applicable, covering the next subsequent financial period of the
Company following the financial period in which such Amendment was removed,
terminated, amended or modified, as applicable, under the Credit Agreement
indicating that the Company was in compliance with such Amendment as of the end
of such financial period and (c) the effective date of such removal,
termination, amendment or modification, as applicable, of such Amendment;
provided, that if any fee or other form of consideration (including, but not
limited to, any payment or any increase in pricing or any additional guaranty)
is given to any agent or lender under the Credit Agreement, directly or
indirectly, for the purpose of such release, the holders of the Notes shall
receive equivalent
 
 
-24-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
consideration (taking into account the relative principal amounts, maturity and
interest rate on the obligations).
 
Section 9.9.   Restricted Subsidiaries.  The Company and its Restricted
Subsidiaries will, as of the end of each annual or quarterly fiscal period of
the Company, account for at least 80% of Consolidated Total Assets (excluding
Servicio Pan Americano de Proteccion C.A. (Venezuela) and its Subsidiaries
(“Venezuela”)) and account for at least 80% of the consolidated revenues of the
Company and its Subsidiaries (excluding Venezuela).
 
Section 9.10.   Priority of Obligations.  The Company will ensure that (i) its
payment obligations under this Agreement and the Notes will at all times rank at
least pari passu, without preference or priority, with all other unsecured and
unsubordinated Debt of the Company and (ii) each Guarantors’ payment obligations
under this Agreement will at all times rank at least pari passu, without
preference or priority, with all other unsecured and unsubordinated Debt of such
Guarantor.
 
Section 10.   Negative Covenants.

 
The Company covenants that so long as any of the Notes are out­standing:
 
Section 10.1.   Transactions with Affiliates.  The Company will not and will not
permit any Restricted Subsidiary to enter into directly or indirectly any
transaction or group of related transactions (including without limitation the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Company or another Restricted
Subsidiary), except in the ordinary course and pursuant to the reasonable
requirements of the Company’s or such Restricted Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Restricted
Subsidiary than would be obtainable in a comparable arm’s-length transaction
with a Person not an Affiliate.
 
Section 10.2.   Priority Debt.  The Company will not permit, at any time,
Priority Debt to exceed 15% of Consolidated Total Assets determined as of the
most recently ended fiscal quarter.
 
Section 10.3.   Line of Business.  The Company will not and will not permit any
Restricted Subsidiary to engage in any business if, as a result, the general
nature of the business in which the Company and its Restricted Subsidiaries,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Company and its Restricted
Subsidiaries, taken as a whole, are engaged on the date of this Agreement as
described in the Disclosure Documents.
 
Section 10.4.   Terrorism Sanctions Regulations.  The Company will not and will
not permit any Subsidiary to (a) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order or (b) knowingly
engage in any dealings or transactions with any such Person.
 
 
 
-25-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
Section 10.5.   Financial Covenants.
 
(a)   Maximum Leverage Ratio.  Commencing with the end of the first fiscal
quarter ending after the date of Closing, the Company will not permit the
Leverage Ratio as of the end of each fiscal quarter to be greater than .60 to
1.00.
 
(b)   Minimum Interest Coverage Ratio.  Commencing with the end of the first
fiscal quarter ending after the date of Closing, the Company will not permit the
Interest Coverage Ratio as of the end of each fiscal quarter to be less than
3.00 to 1.00.
 
    Section 10.6.   Limitations on Liens.  The Company will not create, incur,
assume or suffer to exist, or permit any Restricted Subsidiary to create, incur,
assume or suffer to exist, any Lien on, or with respect to, any of their assets
or properties (including without limitation shares of capital stock or other
ownership interests), real or personal, whether now owned or hereafter acquired,
except:
 
(a)    Liens existing on the date of Closing and set forth on Schedule 5.15;
 
(b)    Liens for taxes, assessments and other governmental charges or levies not
yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
 
(c)    The claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
 
(d)    Liens consisting of deposits or pledges made in the ordinary course of
business (i) in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar legislation or
obligations under customer service contracts, or (ii) to secure (or to obtain
letters of credit that secure) the performance of tenders, statutory
obligations, surety bonds, appeal bonds, bids, leases (other than Capital
Leases), performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property;
 
(e)    Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, detract from the value of any material parcel of real property or impair
the use thereof in the ordinary conduct of business;
 
 
 
-26-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
    (f)    Liens on the property or assets of any Person existing at the time
such Person becomes a Restricted Subsidiary and not incurred in contemplation
thereof, as long as the outstanding principal amount of any Debt or the
outstanding amount of any other obligations secured thereby is not voluntarily
increased by such Person after the date such Person becomes a Restricted
Subsidiary;
 
    (g)    Liens on the property or assets of the Company or any Restricted
Subsidiary securing Debt which is incurred to finance the acquisition,
construction or improvement on such property or assets, provided that (i) each
such Lien shall be created simultaneously with, or within twelve months after,
the acquisition (or the completion of the construction or improvement) of the
related property or assets; (ii) each such Lien does not at any time encumber
any property other than the related property or assets financed by such Debt;
(iii) the principal amount of Debt secured by each such Lien is not increased;
and (iv) the principal amount of Debt secured by each such Lien shall at no time
exceed 100% of the original purchase price of such related property or assets at
the time acquired and the costs of any such construction or improvements on such
property or assets, as applicable;
 
    (h)    Liens consisting of judgment or judicial attachment Liens, provided
that (i) the claims giving rise to such Liens are being diligently contested in
good faith by appropriate proceedings, (ii) adequate reserves for the
obligations secured by such Liens have been established and (iii) enforcement of
such Liens has been stayed;
 
    (i)    Liens created or deemed to exist in connection with any asset
securitization program (including any related filings of any financing
statements), but only to the extent that such Liens attach to the assets
actually sold, contributed, financed or otherwise conveyed or pledged in
connection with such securitization program;
 
    (j)    Liens on property or assets of the Company or any Restricted
Subsidiary securing indebtedness owing to the Company or any Restricted
Subsidiary;
 
    (k)    Liens on coal reserves leased by the Company or by any Restricted
Subsidiary as lessee, securing Debt to the lessors thereof, arising out of such
leases;
 
    (l)    Liens on any Margin Stock purchased or carried by the Company or any
of its Subsidiaries;
 
    (m)    The extension, renewal or replacement of any Lien permitted by
clauses (a), (f) or (g), but only if the principal amount of Debt secured by the
Lien immediately prior thereto is not increased and the Lien is not extended to
other property;
 
    (n)    Liens not released, terminated or satisfied of record to the extent
the underlying obligation purporting to be secured thereby has been paid or
satisfied in full and any obligation to extend credit with respect thereto
extinguished;
 
 
 
-27-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
    (o)    Liens which are created automatically upon opening a bank account
pursuant to the Dutch general banking conditions (Algemene Bankvoorwaarden) in
favor of an account bank; and
 
    (p)    In addition to any Lien permitted by clauses (a) through (o),
immediately after giving effect to any concurrent repayment of secured Debt,
Liens securing Debt of the Company or any Restricted Subsidiary so long as
Priority Debt does not exceed 15% of Consolidated Total Assets; provided that
the sale or transfer of (i) coal, oil, gas or other minerals in place for a
period of time until, or in an amount such that, the transferee will realize
therefrom a specified amount of money (however determined) or a specified amount
of such coal or other minerals or (ii) any other interest in property of the
character commonly referred to as a “production payment” shall not be deemed to
constitute Debt secured by a Lien.
 
Notwithstanding the foregoing or any other provision of this Agreement, the
Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly create, incur, assume or permit to exist (upon the
happening of a contingency or otherwise) any Lien on any assets of the Company
or any Restricted Subsidiary securing any of the Credit Agreement Obligations,
unless the Notes are also concurrently equally and ratably secured pursuant to
documentation reasonably satisfactory to the Required Holders.
 
    Section 10.7.   Disposition of Debt and Shares of Restricted Subsidiaries;
Issuance of Shares by Restricted Subsidiaries; Consolidation, Merger or
Disposition of Assets.  The Company will not (a) sell or otherwise dispose of,
or permit any Restricted Subsidiary to sell or otherwise dispose of, any capital
stock or other equity interests or any Debt of any Restricted Subsidiary;
(b) permit any Restricted Subsidiary to issue, sell or otherwise dispose of any
of such Restricted Subsidiary’s capital stock (other than directors’ qualifying
shares, to satisfy preemptive rights or in connection with a split or
combination of shares or a dividend in shares) except to the Company or another
Restricted Subsidiary; (c) liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or permit any Restricted Subsidiary to liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution), or
(d) directly or indirectly, or permit any Restricted Subsidiary to directly or
indirectly, consolidate with or merge with or into or sell, lease or otherwise
dispose of all or substantially all of its assets to any Person; unless in the
case of any transaction described in clauses (a)-(d) above, after giving effect
thereto, all of the following conditions shall be met:
 
    (i) the Leverage Ratio shall not be greater than 0.60 to 1.00 and the
Interest Coverage Ratio shall not be less than 3.00 to 1.00;
 
    (ii)in the case of the sale or other disposition of the capital stock or
other equity interests of a Restricted Subsidiary or sale, lease or other
disposition of all or substantially all of the assets of a Restricted
Subsidiary, such Restricted Subsidiary shall not be a Note Party unless such
sale, lease or other disposition is to the Company or another Note Party;
 
 
 
-28-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
    (iii)in the case of a merger, amalgamation or consolidation, (A) if the
Company is a party thereto, the Company shall be the surviving entity, and (B)
if the Company is not a party thereto and another Note Party is a party thereto,
a Note Party shall be the surviving entity;
 
    (iv)in the case of a liquidation, winding-up or dissolution, (A) any Note
Party (other than the Company) may liquidate, wind-up or dissolve itself into a
Note Party or a Restricted Subsidiary, provided that such surviving Note Party
or Restricted Subsidiary expressly assumes the obligations of such Note Party
hereunder and (B) any Restricted Subsidiary which is not a Note Party may
liquidate, wind-up or dissolve itself pursuant to any Debtor Relief Laws or
otherwise; and
 
    (v)no Default or Event of Default has occurred and is continuing.
 
Provided that the conditions of this Section 10.7 and Section 10.8 are
satisfied, none of the foregoing provisions shall be deemed to prohibit the
Company or any of its Restricted Subsidiaries from selling, transferring,
assigning or otherwise disposing of Margin Stock for fair market value or
selling, contributing, financing or otherwise conveying or pledging assets in
connection with any asset securitization program permitted by Section 10.6(i).
 
    Section 10.8.   Compliance with Regulations T, U, and X.  The Company will
not and will not permit any Subsidiary of the Company to purchase or carry any
Margin Stock or incur, create or assume any obligation for borrowed money or
other liability or make any investment, capital contribution, loan, advance or
extension of credit or sell or otherwise dispose of any assets or pay any
dividend or make any other distribution to its shareholders or take or permit to
be taken any other action or permit to occur or exist any event of condition if
such action, event or condition would result in this Agreement, the Notes, the
use of the proceeds thereof or the other transactions contemplated hereby
violating Regulation T, U or X of the Board.
 
    Section 10.9.   Hedging Agreements.  The Company will not enter into or
permit to exist, or permit any Restricted Subsidiary to enter into or permit to
exist, Hedging Agreements for the purpose of speculation and not for the purpose
of hedging risks associated with the business of the Company and its Restricted
Subsidiaries.
 
    Section 10.10.   Limitations on Acquisitions.  The Company will not acquire,
or permit any Restricted Subsidiary to acquire, all or any portion of the
capital stock or other ownership interest in any Person which is not then a
Restricted Subsidiary or any assets collectively constituting a business unit of
a Person which is not then a Restricted Subsidiary, unless after giving effect
to such acquisition on a pro forma basis, no Default or Event of Default has
occurred and is continuing.
 
    Section 10.11.   Sale Leaseback Transactions.  The Company will not sell or
transfer, or permit any Restricted Subsidiaries to sell or transfer, any
material property or assets owned by the Company or any Restricted Subsidiary on
the date of Closing to any Person (other than the Company or any Restricted
Subsidiary) with the intention of taking back a lease of such property or assets
or any similar property or assets, if the sum of (A) the amount of Consolidated
Lease
 
 
 
-29-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
Rentals, discounted to present value at 10%, compounded annually, which would
arise out of such proposed Sale and Leaseback Transaction, plus (B) the
aggregate amount of Consolidated Lease Rentals (excluding Consolidated Lease
Rentals under Leases in effect as of December 31, 2009 (and any renewal,
extension or replacement thereof) and Leases with respect to property not owned
by the Company or any Restricted Subsidiary on such date), discounted to present
value at ten percent (10%), compounded annually, arising out of all other Sale
and Leaseback Transactions to which the Company or any of its Restricted
Subsidiaries is then a party, plus (C) the aggregate principal amount of all
Debt of the Company or any Restricted Subsidiary secured by Liens incurred in
reliance on Section 10.6(p), would exceed 10% of Consolidated Net Worth.
 
    Section 10.12.   Limitations on Investments.  The Company will not make or
permit to exist, or permit any Restricted Subsidiary to make or permit to exist,
any Investment, other than Investments which are:
 
    (a)    cash and Cash Equivalents;
 
    (b)    current assets generated in the ordinary course of business;
 
    (c)    accounts receivable created, acquired or made in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms;
 
    (d)    Investments consisting of capital stock, obligations, securities or
other property received in settlement of accounts receivable (created in the
ordinary course of business) from bankrupt obligors;
 
    (e)    advances to employees for moving and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business;
 
    (f)    advances or loans to directors, officers and employees that do not
exceed $25,000,000 in the aggregate at any one time outstanding;
 
    (g)    advances or loans to customers and suppliers in the ordinary course
of business in an aggregate amount consistent with the past practice of the
Person making such advance or loan;
 
    (h)    loans to shareholders intended to constitute dividends on, or payment
on account of, any capital stock;
 
    (i)    Investments or Support Obligations by the Company and its Restricted
Subsidiaries existing on the date of Closing;
 
    (j)    Investments by the Company or its Restricted Subsidiaries in any Note
Party or any other Subsidiary (provided that such Investment would not otherwise
constitute a breach of Section 10.10);
 
 
 
-30-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
    (k)   Support Obligations of the Company or its Restricted Subsidiaries for
the benefit of any Note Party or any other Subsidiary;
 
    (l)    acquisitions permitted by Section 10.10 and Investments consisting of
capital stock, obligations, securities or other property received in connection
with any merger or sale permitted by Section 10.7;
 
    (m)   Investments in connection with the management of Plans and other
benefit plans of the Company and its Subsidiaries (including without limitation
The Pittston Company Employee Welfare Benefit Trust);
 
    (n)    Hedging Agreements permitted by Section 10.9;
 
    (o)    advances or loans to any Person with respect to the deferred purchase
price of property, services or other assets in dispositions permitted by
Section 10.7; and
 
    (p)    Investments of a nature not contemplated in the foregoing subsections
(a) through (o) in an aggregate amount not to exceed 10% of Consolidated Net
Worth as of the end of the Fiscal Year most recently ended for which audited
financial statements are available.
 
    Section 10.13.   ERISA.  (a) The Company will not terminate, or permit any
of its ERISA Affiliates to terminate, any Plan under circumstances which would
reasonably result in a material liability of the Company or any ERISA Affiliate
to the PBGC, or permit to exist the occurrence of any Reportable Event or any
other event or condition which presents a material risk of such a termination by
the PBGC;
 
          (b)    The Company will not engage, or permit any of its Subsidiaries
or any Plan to engage, in a “prohibited transaction” (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) that would reasonably result
in material liability of the Company or any of its Restricted Subsidiaries;
 
          (c)    The Company will not fail, or permit any of its Restricted
Subsidiaries to fail, to make any contribution to a Multiemployer Plan which is
required by ERISA or an applicable collective bargaining agreement in an amount
which is material (except to the extent there is a good faith dispute as to
whether any contribution is owed, the amount owed or the existence of facts that
would give rise to a withdrawal);
 
          (d)    The Company will not completely or partially withdraw, or
permit any of its ERISA Affiliates to completely or partially withdraw, from a
Multiemployer Plan, if such complete or partial withdrawal will result in any
material withdrawal liability under Title IV of ERISA; or
 
          (e)    The Company will not enter into any new Plan or modify any
existing Plan so as to increase its obligations thereunder which could result in
any material liability to the Company or any ERISA Affiliate.
 
 
 
-31-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
For purposes of this Section 10.13, an amount is material if it would have a
Material Adverse Effect after aggregation with all other liabilities described
in this Section 10.13.
 
    Section 10.14.   Sale of Assets.  The Company will not, and will not permit
any of its Restricted Subsidiaries to, make any Asset Disposition unless:
 
             (a)    in the good faith opinion of a Responsible Officer, the
Asset Disposition is in exchange for consideration having a Fair Market Value at
least equal to that of the property exchanged;
 
          (b)    immediately after giving effect to the Asset Disposition, no
Default or Event of Default would exist; and
 
          (c)    the sum of the Disposition Value of the property subject to
such Asset Disposition, plus the aggregate Disposition Value for all other
property that was the subject of an Asset Disposition during the period of 365
days immediately preceding such Asset Disposition would not exceed 15% of
Consolidated Total Assets; and the sum of the Disposition Value of the property
subject to such Asset Disposition, plus the aggregate Disposition Value for all
other property that was the subject of an Asset Disposition occurring on or
after the date of Closing would not exceed 35% of Consolidated Total Assets, in
each case determined as of the end of the most recently ended calendar month
preceding such Asset Disposition.
 
Notwithstanding any contrary provision in this Section 10.14, to the extent that
the Net Sales Amount consisting of cash (including cash when received pursuant
to any deferred purchase money obligation) for any Transfer to a Person other
than an Affiliate of the Company or Subsidiary is, within one year of such
Transfer, applied to (i) a Debt Prepayment Application, (ii) a Property
Reinvestment Application, (iii) a contribution to a Plan of the Company or any
ERISA Affiliate or (iv) a contribution to the Voluntary Employees’ Beneficiary
Association trust established by the Company, then such Transfer (or, if less
than all such Net Sales Amount is applied as contemplated hereinabove, the pro
rata percentage thereof which corresponds to the Net Sales Amount so applied),
only for the purpose of determining compliance with subsection (c) of this
Section 10.14 as of any date, shall be deemed not to be an Asset Disposition.
 
Section 10.15.   Limitations on Consolidated Debt.  The Company will not, and
will not permit any Restricted Subsidiary to, create, issue, incur, assume,
become liable in respect of or suffer to exist Consolidated Debt in an aggregate
principal amount exceeding $950,000,000 at any time outstanding, as this
Section 10.15 may be amended, modified or replaced from time to time in
accordance with Section 9.8.
 
Section 11.   Events of Default.

 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
 
 
-32-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise and
such default under this clause (a) shall continue unremedied for a period of
three (3) Business Days; or
 
(b)    the Company defaults in the payment of any interest on any Note for more
than three (3) Business Days after the same becomes due and payable; or
 
(c)    the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.2, 10.5, 10.7, 10.8 or 10.10; or
 
(d)    any Note Party defaults in the perfor­mance of or compliance with any
term contained herein (other than those referred to in Sections 11(a), (b) and
(c)) and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
 
(e)    any representation or warranty made in writing by or on behalf of any
Note Party or by any officer of any Note Party in this Agreement or any other
Note Document or in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made; or
 
(f)    (i) the Company or any Restricted Subsidiary is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest on any Debt (other than Debt under this
Agreement or evidenced by the Notes) that is outstanding in an aggregate
principal amount of at least $50,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any Restricted Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Debt (other than Debt under this Agreement or evidenced by the Notes) in an
aggregate outstanding principal amount of at least $50,000,000 or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared, due and payable before its stated maturity or before its
regularly scheduled dates of payment and the aggregate amount of the Debt the
maturity of which is so accelerated pursuant to this clause (ii) equals or
exceeds $50,000,000, or (iii) as a consequence of the occurrence or continuation
of any event or condition (other than the passage of time, the redemption of any
preferred stock classified as Debt pursuant to any mandatory redemption
provision, or the right of the holder of Debt to convert such Debt into equity
interests), the Company or any Restricted Subsidiary has become obligated to
purchase or repay Debt before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $50,000,000; or
 
 
 
-33-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
(g)    any Note Party (i) admits in writing its inability to pay its debts as
they become due, (ii) files, commences, or fails to contest in a timely and
appropriate manner, the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes a general
assignment for the benefit of its creditors, (iv) consents to the appointment of
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of authorizing any of the foregoing; or
 
(h)    a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by any Note Party, a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of any Note Party, or any such petition shall be filed against any
Note Party and such petition shall not be dismissed or stayed within 60 days; or
 
(i)    (1) the guaranty under Section 13 shall cease to be in full force and
effect for any reason whatsoever (except for releases pursuant to and in
accordance with Section 9.7 or 13.9), including, without limitation, a
determination by any Governmental Authority or court that such guaranty
purported to be created pursuant thereto is invalid, void or unenforceable in
any material respect or (2) any Guarantor shall contest or deny in writing the
validity or enforceability of any of its obligations hereunder; or
 
(j)    a final judgment or judgments for the payment of money aggregating in
excess of $50,000,000 are rendered against one or more of the Company and its
Restricted Subsidiaries in any Fiscal Year and which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or
 
(k)    An event described in each clause (i), (ii) and (iii) below shall have
occurred: (i) any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
shall be reasonably expected to occur with respect to such Plan within the
following thirty (30) days, any Plan which is subject to Title IV of ERISA shall
have had or is likely to have a trustee appointed to administer such Plan, any
Plan which is subject to Title IV of ERISA is, shall have been or is likely to
be terminated or to be the subject of termination proceedings under ERISA,
 
 
 
-34-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
any Plan shall terminate for purposes of Title IV of ERISA, any Plan shall have
an Unfunded Current Liability, a contribution required to be made with respect
to a Plan or a Foreign Pension Plan has not been timely made, the Note Parties
or any of their Subsidiaries or any ERISA Affiliate has incurred or is likely to
incur any liability to or on account of a Plan under Section 409, 502(i),
502(1), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401
(a)(29), 4971 or 4975 of the Code or on account of a group health plan (as
defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under
Section 4980B of the Code, or the Note Parties or any of their Subsidiaries has
incurred or is likely to incur liabilities pursuant to one or more employee
welfare benefit plans (as defined in Section 3(1) of ERISA) that provide
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or Plans or Foreign Pension Plans; (ii) there shall
result from any such event or events the imposition of a Lien, the granting of a
security interest or a liability or a material risk of such a Lien being
imposed, such security interest being granted or such liability being incurred,
and (iii) such Lien, security interest or liability, individually, or in the
aggregate, has a Material Adverse Effect.
 
Section 12.   Remedies on Default, Etc.

 
    Section 12.1.   Acceleration.  (a)  If an Event of Default with respect to
the Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
 
    (b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
 
    (c)    If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by Applicable Law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as specifically provided for in this Agreement) and that the provision
for payment of a Make-Whole Amount by the Company in the event that the Notes
are prepaid or are accelerated as a result of an Event of Default, is intended
to provide compensation for the deprivation of such right under such
circumstances.
 
 
-35-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
    Section 12.2.   Other Remedies.  If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
 
    Section 12.3.   Rescission.  At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the Required Holders, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by Applicable Law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 18, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
 
    Section 12.4.   No Waivers or Election of Remedies, Expenses, Etc.  No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
 
Section 13.   Guaranty.

 
    Section 13.1.   Guaranty of Payment.  Subject to Section 13.8 below, each
Guarantor, as evidenced by such Guarantor joining in the execution and delivery
of this Agreement at Closing or by executing and delivering a Guarantor Joinder
Agreement after the date of Closing, as applicable, hereby unconditionally and
irrevocably, jointly and severally, guarantees to each holder of Notes the
prompt payment of the Guaranteed Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise).  Any such
payment shall be made at such place as such relevant Guaranteed Obligation is
payable.  This guaranty is a guaranty of payment and not solely of collection
and is a continuing guaranty and shall apply to all Guaranteed Obligations
whenever arising.
 
 
 
-36-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
    Section 13.2.   Obligations Unconditional.  The obligations of the
Guarantors hereunder are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, or any
other agreement or instrument referred to herein, to the fullest extent
permitted by Applicable Law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor.  Each Guarantor agrees that this guaranty may be enforced
by the holders of Notes without the necessity at any time of resorting to or
exhausting any security or collateral and without the necessity at any time of
having recourse to this Agreement or any other Note Document or any collateral,
if any, hereafter securing the Guaranteed Obligations or otherwise and each
Guarantor hereby waives the right to require the holders of Notes to proceed
against any other Guarantor or any other Person (including a co-guarantor) or to
require the holders of Notes to pursue any other remedy or enforce any other
right.  Each Guarantor further agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against any other
Guarantor (or any other guarantor of the Guaranteed Obligations) for amounts
paid under this guaranty until such time as the holders of Notes have been paid
in full and no Person or Governmental Authority shall have any right to request
any return or reimbursement of funds from the holders of Notes in connection
with monies received under this Agreement.  Each Guarantor further agrees that
nothing contained herein shall prevent the holders of Notes from suing on this
Agreement or any other Note Document or foreclosing its security interest in or
Lien on any collateral, if any, securing the Guaranteed Obligations or from
exercising any other rights available to it under this Agreement or any
instrument of security, if any, and the exercise of any of the aforesaid rights
and the completion of any foreclosure proceedings shall not constitute a
discharge of any Guarantor’s obligations hereunder; it being the purpose and
intent of each Guarantor that its obligations hereunder shall be absolute,
independent and unconditional under any and all circumstances.  Neither a
Guarantor’s obligations under this guaranty nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever (i) by an impairment, modification, change, release or limitation of
the liability of any other Guarantor, (ii) by reason of the bankruptcy or
insolvency of such other Guarantor, (iii) by reason of the application of the
laws of any foreign jurisdiction or (iv) by reason of the location of such other
Guarantor in any foreign jurisdiction.  Each Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance of by the Required Holders or any
holder of Notes upon this guaranty or acceptance of this guaranty.  The
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this guaranty.  All dealings between the Company and the
Guarantors, on the one hand, and the Required Holders and the holders of Notes,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this guaranty.
 
    Section 13.3.   Modifications.  Each Guarantor agrees that (a) all or any
part of the security which hereafter may be held for the Guaranteed Obligations,
if any, may be exchanged, compromised or surrendered from time to time; (b) the
holders of Notes shall not have any obligation to protect, perfect, secure or
insure any such security interests or Liens which hereafter may be held, if any,
for the Guaranteed Obligations or the properties subject thereto; (c) the time
or place of payment of the Guaranteed Obligations may be changed or extended, in
whole or in part, to a time certain or otherwise, and may be renewed, increased
or accelerated, in
 
 
 
-37-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
whole or in part; (d) the Company and any other party liable for payment under
this Agreement may be granted indulgences generally; (e) any of the provisions
of this Agreement or any other Note Document may be modified, amended or waived;
(f) any party (including any co-guarantor) liable for the payment thereof may be
granted indulgences or be released; and (g) any deposit balance for the credit
of the Company or any other party liable for the payment of the Guaranteed
Obligations or liable upon any security therefor may be released, in whole or in
part, at, before or after the stated, extended or accelerated maturity of the
Guaranteed Obligations, all without notice to or further assent by such
Guarantor, which shall remain bound thereon, notwithstanding any such exchange,
compromise, surrender, extension, renewal, acceleration, modification,
indulgence or release.
 
    Section 13.4.   Waiver of Rights.  Each Guarantor expressly waives to the
fullest extent permitted by Applicable Law: (a) notice of acceptance of this
guaranty by the holder of Notes; (b) presentment and demand for payment or
performance of any of the Guaranteed Obligations; (c) protest and notice of
dishonor or of default (except as specifically required in this Agreement) with
respect to the Guaranteed Obligations or with respect to any security therefor;
(d) notice of the holders of Notes obtaining, amending, substituting for,
releasing, waiving or modifying any Lien, if any, hereafter securing the
Guaranteed Obligations, or the holders of Notes subordinating, compromising,
discharging or releasing such Liens, if any; (e) all other notices to which the
Company might otherwise be entitled in connection with the guaranty evidenced by
this Section 13; and (f) demand for payment under this guaranty.
 
    Section 13.5.   Reinstatement.  The obligations of each Guarantor under this
Section 13 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and each Guarantor agrees that it will indemnify
the each holder of Notes on demand for all reasonable and documented costs and
out-of-pocket expenses (including, without limitation, reasonable and documented
fees and expenses of counsel) incurred by such holder of Notes in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.
 
    Section 13.6.   Remedies.  Each Guarantor agrees that, as between such
Guarantor, on the one hand, and the holders of Notes, on the other hand, the
Guaranteed Obligations may be declared to be forthwith due and payable as
provided in Section 12 (and shall be deemed to have become automatically due and
payable in the circumstances provided in Section 12) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing such
Guaranteed Obligations from becoming automatically due and payable) as against
any other Person and that, in the event of such declaration (or such Guaranteed
Obligations being deemed to have become automatically due and payable), such
Guaranteed Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by such Guarantor.
 
 
 
-38-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
Section 13.7.   Subrogation.  Each Guarantor hereby agrees that until the
payment and satisfaction in full of all Guaranteed Obligations it shall not
exercise any right or remedy arising by reason of any performance by it of its
guarantee in Section 13.1, whether by subrogation or otherwise, against any Note
Party, any other guarantor of any of the Guaranteed Obligations or any security
for any of the Guaranteed Obligations.
 
    Section 13.8.   Limitation of Guaranty.  Notwithstanding any provision to
the contrary contained herein, to the extent the obligations of a Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any Applicable Law relating to fraudulent
conveyances or transfers) then the obligations of such Guarantor hereunder shall
be limited to the maximum amount that is permissible under Applicable Law (as
now or hereinafter in effect).
 
    Section 13.9.   Termination of Guaranty Upon Divestiture.  The obligations
of any Guarantor under this Section 13 shall automatically terminate as to such
Guarantor upon any consolidation, merger, sale or other disposition or
liquidation or dissolution permitted by Section 10.7 as a result of which such
Guarantor is no longer a Subsidiary of the Company immediately after the
consummation of such transaction and any outstanding amounts owing in respect of
such obligations shall have been paid in full.
 
Section 14.   Registration; Exchange; Substitution of Notes.

 
    Section 14.1.   Registration of Notes.  The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes.  The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
 
    Section 14.2.   Transfer and Exchange of Notes.  Upon surrender of any Note
to the Company at the address and to the attention of the designated officer
(all as specified in Section 19(iii)), for registration of transfer or exchange
(and in the case of a surrender for registration of transfer accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
of the same series and in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note.  Each such new Note shall be payable
to such Person as such holder may request and shall be substantially in the form
of Exhibit 1.  Each such new Note shall be dated and bear interest from the date
to which interest shall have been paid on the surrendered Note or dated the date
of the surrendered Note if no interest shall have been paid thereon.  The
Company may require payment of a sum sufficient
 
 
 
-39-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
to cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes.  Notes shall not be transferred in denominations of less than
$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes of a series, one Note of such series may
be in a denomination of less than $100,000.  Any transferee, by its acceptance
of a Note registered in its name (or the name of its nominee), shall be deemed
to have made the representations set forth in Section 6.2 and 6.3.
 
    Section 14.3.   Replacement of Notes.  Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 19(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
 
(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
 
(b)in the case of mutilation, upon surrender and cancellation thereof,
 
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
 
Section 15.   Payments on Notes.

 
Section 15.1.   Place of Payment.  Subject to Section 15.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of The
Royal Bank of Scotland in such jurisdiction.  The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.
 
Section 15.2.   Home Office Payment.  So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 15.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
 
 
 
-40-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 15.1.  Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes of the same series pursuant to
Section 14.2.  The Company will afford the benefits of this Section 15.2 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this
Section 15.2.
 
Section 16.   Expenses, Etc.

 
Section 16.1.   Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable and
documented out-of-pocket costs and expenses (including reasonable attorneys’
fees of one special counsel and, if reasonably required by the Required Holders
in connection with any amendment, waiver or consent, local or other counsel)
incurred by the Purchasers and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Restricted Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes and (c) the costs and expenses incurred in connection with the initial
filing of this Agreement and all related documents and financial information
with the SVO provided, that such costs and expenses under this clause (c) shall
not exceed $3,000 per series of Notes.  The Company will pay, and will save each
Purchaser and each other holder of a Note harmless from, all claims in respect
of any fees, costs or expenses, if any, of brokers and finders (other than
those, if any, retained by a Purchaser or other holder in connection with its
purchase of the Notes).
 
Section 16.2.   Survival.  The obligations of the Company under this Section 16
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.
 
Section 17.   Survival of Representations and Warranties; Entire Agreement.

 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this
 
 
 
-41-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
Agreement  shall be deemed representations and warranties of the Company under
this Agreement.  Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.
 
Section 18.   Amendment and Waiver.  

 
    Section 18.1.   Requirements.  This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Sections 1, 2, 3, 4, 5, 6, 13 or 22 hereof, or any defined
term (as it is used therein), will be effective as to any Purchaser unless
consented to by such Purchaser in writing, and (b) no such amendment or waiver
may, without the written consent of the holder of each Note at the time
outstanding affected thereby, (i) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of interest or of the Make-Whole Amount on, the
Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Sections 8, 11(a), 11(b), 12, 18 or 21.
 
    Section 18.2.   Solicitation of Holders of Notes.
 
    (a)Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 18 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
 
    (b)Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.
 
    (c)Consent in Contemplation of Transfer.  Any consent made pursuant to this
Section 18 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company or any Subsidiary or Affiliate of the Company
and has provided or has agreed to provide such written consent as a condition to
such transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be
 
 
-42-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.
 
    Section 18.3.   Binding Effect, etc.  Any amendment or waiver consented to
as provided in this Section 18 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon.  No course of dealing between the
Company and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note.  As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.
 
    Section 18.4.   Notes Held by Company, etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
 
Section 19.   Notices.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid).  Any
such notice must be sent:
 
    (i)    if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
 
    (ii)    if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing, or
 
    (iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Treasurer, or at such other address as the
Company shall have specified to the holder of each Note in writing.
 
Notices under this Section 19 will be deemed given only when actually received.
 
 
-43-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
Section 20.   Reproduction of Documents.

 
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  The Company agrees and stipulates that, to the extent
permitted by Applicable Law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 20 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
 
Section 21.   Confidential Information.

 
For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary or
from any source known by such Purchaser to be in violation of this Agreement or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available.  Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information in
accordance with the terms of this Section 21, (iii) any other holder of any
Note, (iv) any Institutional Investor to which it sells or offers to sell such
Note or any part thereof or any participation therein (if such Person has agreed
in writing prior to its receipt of such Confidential Information to be bound by
the provisions of this Section 21), (v) any Person from which it offers to
purchase any security of the Company (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 21), (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment
 
 
-44-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
portfolio, or (viii) any other Person to which such delivery or disclosure may
be necessary or appropriate (w) to effect compliance with any law, rule,
regulation or order applicable to such Purchaser, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation relating
to this Agreement or the Notes to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes and this Agreement.  Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 21 as though it were a party to this
Agreement.  On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this Section 21.
 
Section 22.   Substitution of Purchaser.

 
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 22), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 22), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.
 
Section 23.   Miscellaneous.

 
    Section 23.1.   Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
 
    Section 23.2.   Payments Due on Non-Business Days.  Anything in this
Agreement or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next
 
 
-45-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
 
    Section 23.3.   Accounting Terms.  Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to any holder of the Notes hereunder shall be prepared, in accordance
with GAAP applied on a consistent basis.  All calculations made for the purposes
of determining compliance with this Agreement shall (except as otherwise
expressly provided herein) be made by application of GAAP applied on a basis
consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 7.1 (or, prior to the delivery of the first
financial statements pursuant to Section 7.1, consistent with the annual audited
financial delivered prior to the Closing); provided, however, if (a) the Company
shall object to determining such compliance on such basis at the time of
delivery of such financial statements due to any change in GAAP or the rules
promulgated with respect thereto or (b) the Required Holders shall so object in
writing within 60 days after delivery of such financial statements, then (i)
such calculations shall be made on a basis consistent with the most recent
financial statements delivered by the Company hereunder as to which no such
objection shall have been made and (ii) the Company and the Required Holders
shall negotiate in good faith to amend such ratio or requirement as to which
objections shall have been made to preserve the original intent thereof in light
of such change in GAAP.  Notwithstanding the foregoing, for purposes of
determining compliance with the financial covenants contained in this Agreement,
any election by the Company or any Subsidiary to measure an item of Debt using
fair value (as permitted by Statement of Financial Account Standards No. 159 or
any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made.
 
    Section 23.4.   Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
    Section 23.5.   Construction, etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
    Section 23.6.   Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one
 
 
 
-46-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
 
    Section 23.7.   Governing Law.  This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
 
    Section 23.8.   Jurisdiction and Process; Waiver of Jury Trial.  (a) Each
Note Party irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes.  To the fullest extent permitted by Applicable Law, each
Note Party irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
 
    (b)    Each Note Party consents to process being served by or on behalf of
any holder of Notes in any suit, action or proceeding of the nature referred to
in Section 23.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 19 or at such other address
of which such holder shall then have been notified pursuant to said
Section.  Each Note Party agrees that such service upon receipt (i) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (ii) shall, to the fullest extent permitted by
Applicable Law, be taken and held to be valid personal service upon and personal
delivery to it.  Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service.
 
    (c)    Nothing in this Section 23.8 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against each Note
Party in the courts of any appropriate jurisdiction or to enforce in any lawful
manner a judgment obtained in one jurisdiction in any other jurisdiction.
 
    (d)    The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Notes or any other document executed
in connection herewith or therewith.


*    *    *    *    *


 
-47-

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 

    If you are in agreement with the foregoing, please sign the form of
agreement on a counterpart of this Agreement and return it to the Company,
whereupon this Agreement shall become a binding agreement between you and the
Company.
 

 
Very truly yours,
     
Company
     
The Brink’s Company
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Treasurer
     
Guarantors
     
Pittston Services Group Inc.
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Treasurer
     
Brink’s Holding Company
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Treasurer
     
Brink’s, Incorporated
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Treasurer

 

 
 
 

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 


This Agreement is hereby
accepted and agreed to as
of the date thereof.
 

 
Massachusetts Mutual Life Insurance Company
     
By:
Babson Capital Management LLC
   
as Investment Adviser
       
By
/s/ Emeka Onukwugha
     
Name:
Emeka Onukwugha
     
Title:
Managing Director
     
C.M. Life Insurance Company
     
By:
Babson Capital Management LLC
   
as Investment Adviser
       
By
/s/ Emeka Onukwugha
     
Name:
Emeka Onukwugha
     
Title:
Managing Director

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 

This Agreement is hereby
accepted and agreed to as
of the date thereof.
 
 

 
Allstate Life Insurance Company
     
By:
/s/ Jerry D. Zinkula
    Name:
Jerry D. Zinkula
     
By:
/s/ Breege Farrell
    Name:
 Breege Farrell
   
Authorized Signatories


 
 
 

--------------------------------------------------------------------------------

 
 

The Brink's Company   Note Purchase Agreement

 
 

This Agreement is hereby
accepted and agreed to as
of the date thereof.
 
 

 
Nationwide Life Insurance Company
     
By:
/s/ Thomas A. Gleason
    Name:
Thomas A. Gleason
    Title: Authorized Signatory



 

 


 
 

--------------------------------------------------------------------------------

 






 
The Brink’s Company
 
Information Relating to Purchasers


Name and Address of Purchaser
 
Principal Amount of
Series A Notes to Be
Purchased
 
Principal Amount of
Series B Notes to Be
Purchased
Massachusetts Mutual Life
  Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts  01115-5189
Attention:  Securities Investment Division
$19,000,000
$19,000,000

 
Payments
 
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “The
Brink’s Company, 4.57% Guaranteed Senior Unsecured Notes, Series A, due 2021,
PPN 109696 A*5 and/or 5.20% Guaranteed Senior Unsecured Notes, Series B, due
2021, PPN 109696 A@3”, principal, premium or interest) to:


MassMutual Co-Owned Account
Citibank
New York, New York  
ABA No. 021000089
Account No. 30510685
Re:  Description of security, cusip, principal and interest split
 
With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1754 or (413) 226-1803.
 
Notices
 
All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed


Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 200
P. O. Box 15189
Springfield, Massachusetts  01115-5189
Attention:  Securities Custody and Collection Department
 
 
 
 
Schedule A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  04-1590850
 
 
 
A-2

--------------------------------------------------------------------------------

 

 
Name and Address of Purchaser
 
Principal Amount of
Series A Notes to Be
Purchased
Principal Amount of
Series B Notes to Be
Purchased
 
C.M. Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts  01115-5189
Attention:  Securities Investment Division
$1,000,000
$1,000,000

 
Payments
 
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “The
Brink’s Company, 4.57% Guaranteed Senior Unsecured Notes, Series A, due 2021,
PPN 109696 A*5  and/or 5.20% Guaranteed Senior Unsecured Notes, Series B, due
2021, PPN 109696 A@3”, principal, premium or interest) to:


MassMutual Co-Owned Account
Citibank
New York, New York  
ABA No. 021000089
Account No. 30510685
Re:  Description of security, cusip, principal and interest split
 
With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1754 or (413) 226-1803.
 
Notices
 
All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed


C.M. Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 200
P. O. Box 15189
Springfield, Massachusetts  01115-5189
Attention:  Securities Custody and Collection Department
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  06-1041383
 
 
 
A-3

--------------------------------------------------------------------------------

 

 
Name and Address of Purchaser
 
Principal Amount of
Series A Notes to Be
Purchased
 
Principal Amount of
Series B Notes to Be
Purchased
Allstate Life Insurance Company
c/o Allstate Investments LLC
Attention:  Private Placements Department
3075 Sanders Road, STE G3A
Northbrook, Illinois  60062-7127
Telephone:  (847) 402-7117
Telecopy:  (866) 226-2806
$5,000,000
$5,000,000
$5,000,000
$5,000,000
$5,000,000
$5,000,000
$0

 
All payments by Fedwire transfer of immediately available funds or ACH Payment,
identifying the name of the Issuer, the Private Placement Number and the payment
as principal, interest or premium, in the format as follows:


Bank:  Citibank
ABA#:  021000089
Account name:  Allstate Life Insurance Company Collection Account – PP
Account #:  30547007
Reference:  OBI PPN 109696 A*5 , The Brink’s Company, 4.57% Guaranteed Senior
Unsecured Notes, Series A, due 2021 and the type and amount of payment being
made.
For Example:
P ______ (enter “P” and the amount of principal being remitted,
for example, P5000000.00) —
I ______ (enter “I” and the amount of interest being remitted,
for example, I225000.00)
For Overseas Wires in U.S. Dollars:  SWIFT Code:  CITIUS33, SWIFT Line 71A:  OUR
 
Notices
 
All notices of scheduled payments and written confirmation of such wire transfer
to be sent to:


Allstate Investments LLC
Investment Operations—Private Placements
3075 Sanders Road, STE G4A
Northbrook, Illinois  60062-7127
Telephone:  (847) 402-6672 Private Placements
Telecopy:  (847) 326-7032
Email:  PrivateIOD@allstate.com
 
All financial reports, compliance certificates and all other written
communications, including notice of prepayments to be sent by email
(PrivateCompliance@allstate.com) or hard copy addressed as first provided above.
 
 
 
A-4

--------------------------------------------------------------------------------

 
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  36-2554642
 
 
 
A-5

--------------------------------------------------------------------------------

 
 
Name and Address of Purchaser
 
Principal Amount of
Series A Notes to Be
Purchased
 
Principal Amount of
Series B Notes to Be
Purchased
Nationwide Life Insurance Company
One Nationwide Plaza (1-05-801)
Columbus, Ohio  43215-2220
Attention:  Nationwide Investments-Private Placements
E-mail:  ooinwpp@nationwide.com
$0
$30,000,000

 
Payments
 
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:


The Bank of New York
ABA #021-000-018
BNF:  IOC566
F/A/O Nationwide Life Insurance Company / Acct #267829
Attention:  P&I Department
PPN #109696 A@3
Security Description:  ______________________
 
Notices
 
All notices of payment on or in respect of the Notes and written confirmation of
each such payment to:


Nationwide Life Insurance Company
c/o The Bank of New York
P. O. Box 19266
Newark, New Jersey  07195
Attention:  P&I Department


With a copy to:


Nationwide Life Insurance Company
One Nationwide Plaza (1-05-401)
Columbus, Ohio  43215-2220
Attention:  Nationwide Investments - Investment Operations
 
All notices and communications other than those in respect to payments to be
addressed as first provided above.
 
 
 
A-6

--------------------------------------------------------------------------------

 
 
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  31-4156830



 
A-7

--------------------------------------------------------------------------------

 


 
Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any corporation of which
the Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity
interests.  As used in this definition, “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all
applicable orders and decrees of all courts and arbitrators.
 
“Asset Disposition” means any Transfer except:
 
    (a)any Transfer from a Restricted Subsidiary to the Company or to a
Wholly-Owned Restricted Subsidiary so long as immediately before and immediately
after the consummation of any such Transfer and after giving effect thereto, no
Default or Event of Default would exist;
 
    (b)any Transfer permitted by Section 10.7 or Section 10.12;
 
    (c)any Transfer of accounts pursuant to any asset securitization program, to
the extent the Company or such Restricted Subsidiary is in compliance with
Section 10.6(i); or
 
    (d)any Transfer made in the ordinary course of business and involving only
property that is either (1) held for lease or sale or (2) no longer required in
the operation of the business of the Company or any of its Restricted
Subsidiaries or that is worn out or obsolete, in each case in the good faith
opinion of a Responsible Officer.
 
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.


 
Schedule B
(to Note Purchase Agreement) 

--------------------------------------------------------------------------------

 


 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereof).
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City or Richmond, Virginia are required or
authorized to be closed.
 
“Capital Lease” means, with respect to any Person who is a lessee of property,
any lease of any property that should, in accordance with GAAP, be classified
and accounted for as a capital lease on the lessee’s balance sheet.
 
“Cash Equivalents” means (a) demand deposits maintained in the ordinary course
of business, (b) securities issued or directly and fully guaranteed or insured
by the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition, (c) time
deposits, certificates of deposit, master notes and bankers acceptances of
(i) any lender party to the Credit Agreement, (ii) any commercial bank or trust
company (or any Affiliate thereof) having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof (any such bank, trust company or Affiliate thereof being an
“Approved Institution”), in each case with maturities of not more than 270 days
from the date of acquisition, (d) commercial paper and variable or fixed rate
notes issued by any Approved Institution (or by the parent company thereof) or
any variable rate notes issued by, or guaranteed by, any domestic corporation
rated A-2 (or similar ratings by successor rating agencies) or better by S&P or
P-2 (or similar ratings by successor rating agencies) or better by Moody’s and
maturing within six months of the date of acquisition, (e) repurchase agreements
entered into by any Person with a bank or trust company or recognized securities
dealer having capital and surplus in excess of $500,000,000 for direct
obligations issued by or fully guaranteed by the United States in which such
Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations, (f) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940, as amended, which
are administered by Approved Institutions, (g) obligations of states,
municipalities, counties, political subdivisions, agencies of the foregoing and
other similar entities, rated at least A, MIG-1 or MIG-2 by Moody’s or at least
A by S&P (or similar ratings by successor rating agencies), (h) unrated
obligations of states, municipalities, counties, political subdivisions,
agencies of the foregoing and other similar entities, supported by irrevocable
letters of credit issued by Approved Institutions, or (i) unrated general
obligations of states, municipalities, counties, political subdivisions,
agencies of the foregoing and other similar entities, provided that the issuer
has other outstanding general obligations rated at least A, MIG-1 or MIG-2 by
Moody’s or A by S&P (or similar ratings by successor rating agencies).
 
“Change in Control” shall be deemed to have occurred if (i) any “person” or
“group” of persons (within the meaning of Section 13(d) and 14(d) of the
Exchange Act) shall obtain, directly or indirectly, “beneficial ownership” (as
defined in Rules 13d-3 and 13d-5 under the
 
 
 
B-2

--------------------------------------------------------------------------------

 
 
Exchange Act) of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Company, (ii) a majority of the seats on the board of directors of the Company
shall be occupied by persons other than (x) directors on the date of this
Agreement (y) directors whose election or nomination was approved by individuals
referred to in clause (x) above constituting at the time of such election or
nomination at least a majority of the board or (z) directors whose election or
nomination was approved by individuals referred to in clauses (x) and/or (y)
above constituting at the time of such election or nomination at least a
majority of the board or (iii) there shall have occurred under any indenture or
other instrument evidencing Debt for borrowed money of the Company or any
Restricted Subsidiary in excess of $50,000,000 a “change in control” (as defined
in such indenture or other instrument evidencing such Debt) beyond any grace
period permitted therein obligating the Company or any Restricted Subsidiary to
repurchase, redeem or repay all or any part of such Debt or any capital stock
provided for therein.
 
“Change in Control Notice” is defined in Section 8.6(a).
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” means The Brink’s Company, a Virginia corporation, or any successor
that becomes such in the manner prescribed in Section 10.7.
 
“Confidential Information” is defined in Section 21.
 
“Consolidated Debt” means, as of any date of determination, without duplication,
all Debt of the Company and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in Restricted Subsidiaries.
 
“Consolidated EBITDA” means, for the Company and its Restricted Subsidiaries for
any period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) income tax expense,
(iii) depreciation, depletion and amortization, and (iv) all other non-cash
charges, determined on a consolidated basis in accordance with GAAP after giving
appropriate effect to any outside minority interests in the Restricted
Subsidiaries.
 
“Consolidated Interest Expense” means, for any period, as applied to the Company
and its Restricted Subsidiaries, all interest expense (whether paid or accrued)
and capitalized interest, including without limitation (a) the amortization of
debt discount and premium, (b) the interest component under Capital Leases, and
(c) the implied interest component, discount or other similar fees or charges in
connection with any asset securitization program in each case determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in the Restricted Subsidiaries.
 
 
 
B-3

--------------------------------------------------------------------------------

 
 
“Consolidated Lease Rentals” means, as of any date of determination, Lease
Rentals of the Company and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in the Restricted Subsidiaries.
 
“Consolidated Net Income” means, for any period, the net income, after taxes, of
the Company and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in the Restricted Subsidiaries, but excluding, to
the extent reflected in determining such net income, (a) any extraordinary gains
and losses for such period, (b) any non-cash impairment, valuation allowance,
write-up, write-down or write-off in the book value of any assets and (c) any
non-cash loss in connection with the disposition of any assets.
 
“Consolidated Net Worth” means, as of any date, as applied to the Company and
its Restricted Subsidiaries, shareholders’ equity or net worth as determined and
computed on a consolidated basis in accordance with GAAP after giving
appropriate effect to any outside minority interests in the Restricted
Subsidiaries, provided that in determining “Consolidated Net Worth” there shall
be (a) included any issuance of preferred stock by the Company and (b) excluded
(i) any extraordinary gains and losses, (ii) any non-cash impairment, valuation
allowance, write-down or write-off in the book value of any assets, (iii) any
non-cash loss in connection with the disposition of any assets and (iv) unfunded
retirement liabilities of the Company and its Restricted Subsidiaries associated
with pension plans and United Mine Workers of America retiree medical plans and
black lung obligations; provided further, that the items referred to in clauses
(i), (ii) and (iii), shall be excluded only to the extent that such items are
recorded following the date hereof.
 
“Consolidated Total Assets” means, as of any date of determination, the total
consolidated assets of the Company and its Subsidiaries, as shown on the most
recent consolidated balance sheet of the Company and its Subsidiaries.
 
“Credit Agreement” means the $400,000,000 Credit Agreement dated as of July 16,
2010 among the Company, as Parent Borrower, certain of the Company’s
Subsidiaries named on the signature pages thereto or that may hereafter become a
party thereto pursuant to Section 2.11 thereof, the Lenders from time to time
party thereto, Bank of Tokyo-Mitsubishi UFJ Trust Company and Societe Generale,
as Co-Documentation Agents, Bank of America, N.A. and JPMorgan Chase Bank, N.A.,
as Co-Syndication Agents and Wells Fargo Bank, National Association, as
Administrative Agent, an Issuing Lender and Swingline Lender, as amended or
modified from time to time and as extended, renewed, replaced or refinanced from
time to time.
 
“Credit Agreement Obligations” means all obligations of the Credit Parties (as
defined in the Credit Agreement) under the Credit Agreement.
 
“Debt” of any Person means at any date of determination, without duplication,
the sum of the following determined and calculated in accordance with
GAAP:  (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services purchased by such Person (other than trade debt incurred
 
 
 
B-4

--------------------------------------------------------------------------------

 
 
in the ordinary course of business and due within six months of the incurrence
thereof) which would appear as liabilities on a balance sheet of such Person,
(c) all Debt of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
provided that for purposes hereof the amount of such Debt shall be calculated at
the greater of (i) the amount of such Debt as to which there is recourse to such
Person and (ii) the fair market value of the property which is subject to the
Lien, (d) all Support Obligations of such Person with respect to Debt of others,
(e) the principal portion of all obligations of such Person under Capital
Leases, (f) the maximum amount of all drafts drawn under standby letters of
credit issued or bankers’ acceptances facilities created for the account of such
Person (to the extent unreimbursed), and (g) the outstanding attributed
principal amount under any asset securitization program of such Person.  The
Debt of any Person shall include the Debt of any partnership or joint venture in
which such Person is a general partner or a joint venturer, but only to the
extent to which there is recourse to such Person for payment of such Debt.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
administration, extraordinary administration or similar debtor relief laws of
the United States or other applicable jurisdictions (U.S. domestic or foreign)
from time to time in effect and affecting the rights of creditors generally.
 
“Debt Prepayment Application” means, with respect to any Asset Disposition, the
application by the Company or any Restricted Subsidiary of cash (including cash
when received in connection with any deferred purchase money obligation) in an
amount equal to the Net Sales Amount (or portion thereof) with respect to such
Asset Disposition to pay Senior Debt, (other than Senior Debt in respect of any
revolving credit or similar credit facility providing the Company or any
Restricted Subsidiary with the right to obtain loans or other extensions of
credit from time to time, except to the extent that in connection with such
payment of Senior Debt the availability of credit under such credit facility is
permanently reduced by an amount not less than the amount of such proceeds
applied to the payment of such Senior Debt), provided that in the course of
making such application the Company shall offer to prepay each outstanding Note,
in accordance with Section 8.8, in a principal amount which equals the Ratable
Portion for such Note.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means, with respect to each series of Notes that rate of interest
that is the greater of (i) 2.00% per annum above the rate of interest stated in
clause (a) of the first paragraph of the Notes of such series or (ii) 2.00% over
the rate of interest publicly announced by Wells Fargo Bank, National
Association in New York, New York as its “base” or “prime” rate.
 
“Disclosure Documents” is defined in Section 5.3.
 
 
 
B-5

--------------------------------------------------------------------------------

 
 
“Disposition Value” means, at any time, with respect to any property of the
Company or any Restricted Subsidiary:
 
    (a)in the case of property that does not constitute Restricted Subsidiary
Stock, the book value thereof, valued at the time of such disposition in good
faith by a Responsible Officer, and
 
    (b)in the case of property that constitutes Restricted Subsidiary Stock, an
amount equal to that percentage of book value of the assets of the Restricted
Subsidiary that issued such Restricted Subsidiary Stock as is equal to the
percentage that the book value of such Restricted Subsidiary Stock represents of
the book value of all of the outstanding capital stock or similar equity
interests of such Restricted Subsidiary (assuming, in making such calculations,
that all Securities convertible into such capital stock or similar equity
interests are so converted and giving full effect to all transactions that would
occur or be required in connection with such conversion) determined at the time
of the disposition thereof, in good faith by a Responsible Officer.
 
“Electronic Delivery” is defined in Section 7.1(a).
 
“Environmental Laws” means any and all federal, state, local and foreign laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business  (whether or not incorporated)
that is treated as a single employer together with the Company under section 414
of the Code.
 
“Event of Default” is defined in Section 11.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Fair Market Value” means, at any time and with respect to any property, the
value of such property that would be realized in an arm’s-length sale at such
time between an informed and willing buyer and an informed and willing seller
(neither being under a compulsion to buy or sell).
 
“Fiscal Year” means the fiscal year of the Company ending on December 31 in any
year.
 
“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United
 
 
 
B-6

--------------------------------------------------------------------------------

 
 
States of America by the Company or any one or more of its Subsidiaries
primarily for the benefit of employees of the Company or such Subsidiaries
residing outside the United States of America, which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 
“Form 10-K” is defined in Section 7.1(b).
 
“Form 10-Q” is defined in Section 7.1(a).
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
    (a)the government of
 
    (i)the United States of America or any State or other political subdivision
thereof, or
 
    (ii)any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
 
    (b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Guaranteed Obligations” means, without duplication, all of the Obligations of
the Company to the holders of the Notes, whenever arising, under this Agreement,
the Notes or any other Note Document (including, but not limited to, obligations
with respect to principal, interest, Make-Whole Amount and fees).
 
“Guarantor” means each of Brink’s, Incorporated, a Delaware corporation,
Pittston Services Group Inc., a Virginia corporation, Brink’s Holding Company, a
Delaware corporation, and any Subsidiary that becomes a Guarantor hereunder
after the date of Closing by execution of a Guarantor Joinder Agreement pursuant
to Section 9.7.
 
“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement executed by a
Guarantor for the benefit of the holders of the Notes in substantially the form
of Exhibit 2.
 
“Hazardous Material” means any substances or materials (a) which are or become
regulated or defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
 
 
 
B-7

--------------------------------------------------------------------------------

 
 
any Environmental Law, (d) the discharge or emission or release of which
requires a permit or license under any Applicable Law or other Governmental
Approval, or (e) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
 
“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing) whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its Affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
 
“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case for the period of four (4) consecutive fiscal quarters ending as of such
day.
 
“Internal Control Event” means a “material weakness” (as defined in Statement on
Auditing Standards No. 60) in, or fraud that involves management or other
employees who have a significant role in, the Company’s internal controls over
financial reporting, in each case as described in Section 404 of the
Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated thereunder
and the accounting and auditing principles, rules, standards and practices
promulgated or approved with respect thereto.
 
“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of indebtedness, securities or otherwise) of
capital stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of such
 
 
B-8

--------------------------------------------------------------------------------

 
 
Person, (b) any deposit with, or advance, loan or other extension of credit to,
such Person (other than deposits made in connection with the purchase of
equipment or other assets in the ordinary course of business) or (c) any other
capital contribution to or investment in such Person.
 
“Lease” means a lease, other than a Capital Lease, of real or personal, or real
and personal, property.
 
“Lease Rentals” for any period means the sum of the rental and other obligations
to be paid by the lessee under a Lease during the remaining term of such Lease
(excluding any extension or renewal thereof at the option of the lessor or the
lessee unless such option has been exercised), excluding any amount required to
be paid by the lessee (whether or not therein designated as rent or additional
rent) on account of maintenance and repairs, insurance, taxes, assessments,
water rates and similar charges.
 
“Leverage Ratio” means, as of the date of any determination with respect to the
Company, the ratio of (a) the sum of (i) Consolidated Debt as of such date, plus
(ii) the amount by which (A) the aggregate amount, as of the preceding
December 31 (or as of such date if such date is December 31), of Consolidated
Lease Rentals under non-cancellable Leases entered into by the Company or any of
its Subsidiaries, discounted to such December 31 to present value at 10% and net
of aggregate minimum non-cancellable sublease rentals, determined on a basis
consistent with Note 14 to the Company’s consolidated financial statements at
and for the period ended December 31, 2009, included in the Company’s 2009
annual report to shareholders, exceeds (B) $400,000,000, to (b) the sum of
(i) the amount determined pursuant to clause (a) plus (ii) Consolidated Net
Worth as of such date.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.
 
“Make-Whole Amount” is defined in Section 8.7.
 
“Margin Stock” has the meaning given such term under Regulation U of the Board.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole that would impair the ability of the Note
Parties to perform their respective obligations under this Agreement and the
Notes, as applicable, or (b) the validity or enforceability of this Agreement or
the Notes.
 
“Material Domestic Subsidiary” means any Subsidiary of the Company which (a) is
organized under the laws of the United States, any state thereof or the District
of Columbia and
 
 
B-9

--------------------------------------------------------------------------------

 
 
(b) together with its Subsidiaries, (i) owns more than twenty percent (20%), as
of any date, of the assets and properties of the Company and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP after
giving appropriate effect to any outside minority interests in the Restricted
Subsidiaries or (ii) accounts for more than twenty percent (20%) of Consolidated
EBITDA.
 
“Memorandum” is defined in Section 5.3.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA) and that is subject to Title IV of
ERISA.
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
“Net Sales Amount” means, with respect to any Transfer, an amount equal to:
 
    (a)the aggregate amount of consideration (valued at the Fair Market Value as
determined by a Responsible Officer in good faith) received by the Company or
such Restricted Subsidiary in respect of such Transfer minus
 
    (b)all taxes (other than income taxes) payable by the Company or any
Restricted Subsidiary in connection with such Transfer and the good faith
estimate by a Responsible Officer of income taxes payable and any federal,
state, provincial, foreign and local taxes required to be accrued as a liability
under GAAP in connection therewith, minus
 
    (c)the amount of any reserves established in accordance with GAAP against
any liabilities associated with the asset subject to such Transfer; provided,
that any subsequent reduction in such reserves (other than in connection with
the payment of any such liability) shall be deemed to be part of the Net Sales
Amount of a Transfer occurring on the date of such reduction, minus
 
    (d)the amount of any Debt secured by the asset subject to such Transfer and
required to be, and in fact, repaid with the proceeds of such Transfer, minus
 
    (e)reasonable and customary fees, commissions and expenses and other costs
paid by the Company or any Restricted Subsidiary in connection with such
Transfer, minus
 
    (f)any portion of the purchase price from a Transfer placed in escrow,
whether as a reserve for adjustment of the purchase price, for satisfaction of
indemnities in respect of such Transfer or otherwise in connection with such
Transfer; provided, however, that upon the termination of that escrow, the Net
Sales Amount will be
 
 
B-10

--------------------------------------------------------------------------------

 
 
increased by any portion of the funds in the escrow that are released to the
Company or any Restricted Subsidiary.
 
“Note Documents” means, collectively, this Agreement, the Notes, any Guarantor
Joinder Agreement and each other document, instrument and agreement executed and
delivered by any Note Party for the benefit of any holder of Notes in connection
with this Agreement.
 
“Note Parties” means, collectively, the Company and the Guarantors; “Note Party”
means any one of them.
 
“Notes” is defined in Section 1.
 
“Obligations” means, in each case, whether now in existence or hereafter
arising:  (a) the principal of, Make-Whole Amount, if any, and interest on the
Notes, (b) interest and fees that accrue under the Note Documents after the
commencement by or against any Note Party of any proceeding under any Debtor
Relief Laws, and (c) all other fees and commissions (including attorney’s fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Note Parties to the holders of
the Notes, of every kind, nature and description, direct or indirect, absolute
or contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note, in each case under or in
respect of this Agreement or any of the other Note Documents.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
 
“Plan” means an “employee pension benefit plan” (as defined in section 3(2) of
ERISA) subject to Title I and Title IV of ERISA or Section 302 of ERISA or
Section 412 of the Code, other than a Multiemployer Plan, that is or, within the
preceding five years, has been established or maintained, or to which
contributions are or, within the preceding five years, have been made or
required to be made, by the Company or any ERISA Affiliate or with respect to
which the Company or any ERISA Affiliate may have any liability.
 
“Priority Debt” means the sum, without duplication, of (i) Debt of the Company
or any Restricted Subsidiary secured by Liens not otherwise permitted by
clauses (a) through (o) of Section 10.6 and the aggregate amount of Consolidated
Lease Rentals (excluding Consolidated Lease Rentals under Leases in effect as of
December 31, 2009 (and any renewal, extension or replacement thereof) and Leases
with respect to property not owned by the Company on such date), discounted to
present value at ten percent (10%), compounded annually, arising out of all Sale
and Leaseback Transactions to which the Company or any of its Restricted
Subsidiaries is
 
 
 
B-11

--------------------------------------------------------------------------------

 
 
then a party (including Sale and Leaseback Transactions, if any, entered into
pursuant to Section 10.11); and (ii) all other Debt of all Restricted
Subsidiaries other than:
 
    (a)(1) Debt of any Restricted Subsidiary outstanding on the date of the
Closing and described on Schedule 5.15 and any extension, renewal or refunding
thereof, provided that the principal amount thereof is not increased and
(2) other Debt of any Restricted Subsidiary outstanding on the date of the
Closing that has an outstanding principal balance of less than $10,000,000;
 
    (b)Debt of any Restricted Subsidiary owed to the Company or another
Wholly-Owned Restricted Subsidiary; and
 
    (c)(i) Debt under any guaranty by a Restricted Subsidiary of the obligations
of the Company under this Agreement and the Notes and (ii) so long as a
Restricted Subsidiary is a Guarantor, Debt as a subsidiary borrower or under any
guaranty by such Restricted Subsidiary of the Credit Agreement Obligations or
any Debt described in clause (ii)(a) of this definition.
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“Property Reinvestment Application” means, with respect to any Asset
Disposition, the application of the Net Sales Amount (or a portion thereof) with
respect to such Asset Disposition to the acquisition by the Company or any
Restricted Subsidiary of assets that are used or useful in the ordinary course
of business of the Company or such Restricted Subsidiary to be used in the
business or operations of such Person.
 
“Proposed Prepayment Date” is defined in Section 8.6(b).
 
“PTE” is defined in Section 6.2(a).
 
“Purchaser” is defined in the first paragraph of this Agreement.
 
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
 
“Ratable Portion” for any Note means an amount equal to the product of (x) the
Net Sales Amount being so applied to the payment of Senior Debt multiplied by
(y) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate outstanding principal
amount of Senior Debt of the Company and its Restricted Subsidiaries at such
time, determined on a consolidated basis.  Each such prepayment of Notes shall
be pursuant to Section 8.8.  If any holder of a Note rejects such offer of
prepayment or fails to accept in writing such offer of prepayment pursuant to
the terms of Section 8.8, then for purposes of this definition, the Company or
such Restricted Subsidiary nevertheless will be deemed to have paid Senior Debt
in an amount equal to the Ratable Portion for such Note.  
 
 
B-12

--------------------------------------------------------------------------------

 
 
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
 
“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Plan that is subject to Title IV of ERISA other than those events
as to which the thirty (30) day notice period is waived under subsection .22,
.23, .27 or .28 of PBGC Regulation Section 4043.
 
“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes of all series at the time outstanding (exclusive of Notes
then owned by the Company or any of its Affiliates).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
 
“Restricted Subsidiary” means:
 
    (i)any Subsidiary of the Company at the date of this Agreement other than a
Subsidiary designated as an Unrestricted Subsidiary in Schedule 5.4;
 
    (ii)any other Material Domestic Subsidiary of the Company;
 
    (iii)any other Foreign Subsidiary Borrower (as defined in the Credit
Agreement);
 
    (iv)any other Subsidiary of the Company that is a Guarantor;
 
    (v)any other Subsidiary of the Company that owns, directly or indirectly,
any of the capital stock of any Guarantor; and
 
    (vi)any other Person that becomes a Subsidiary of the Company after the date
hereof unless prior to such Person becoming a Subsidiary a Responsible Officer
designates such Subsidiary as an Unrestricted Subsidiary, in accordance with the
following paragraph.
 
A Restricted Subsidiary (other than any Material Domestic Subsidiary, any
Subsidiary that is a Guarantor, Foreign Subsidiary Borrower (as defined in the
Credit Agreement), or any Subsidiary that owns, directly or indirectly, any of
the capital stock of any Guarantor) may be designated by a Responsible Officer
as an Unrestricted Subsidiary by written notice to the holders of the Notes, but
only if (a) the Subsidiary owns no shares, directly or indirectly, of the
Company or any Restricted Subsidiary and (b) immediately after such designation,
the Leverage Ratio is not greater than 0.60 to 1.00 and the Interest Coverage
Ratio is at least 3.00 to 1.00.  An Unrestricted Subsidiary may be designated by
a Responsible Officer as a Restricted Subsidiary by written notice to the
holders of the Notes, but only if immediately after such designation (x) the
 
 
 
B-13

--------------------------------------------------------------------------------

 
 
Company shall be in compliance with Section 10.6 and (y) the Leverage Ratio is
not greater than 0.60 to 1.00 and the Interest Coverage Ratio is at least 3.00
to 1.00.
 
“Restricted Subsidiary Stock” means the capital stock or limited liability
company or other equity interests (or any options or warrants to purchase stock
or similar equity interests or other Securities exchangeable for or convertible
into stock or similar equity interests) of any Restricted Subsidiary.
 
“Sale and Leaseback Transaction” means the sale by the Company or a Restricted
Subsidiary to any Person (other than the Company or any Restricted Subsidiary)
of any property or asset and, as part of the same transaction or series of
transactions, the leasing as lessee by the Company or any Restricted Subsidiary
of the same or another property or asset which it intends to use for
substantially the same purpose.
 
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
 
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Senior Debt” means (i) any Debt of the Company (other than Debt owing to any
Affiliate of the Company) which is not expressed to be junior or subordinate to
any other Debt of the Company, and (ii) any Debt of a Restricted Subsidiary
(other than Debt owing to any Affiliate of the Company) which is not expressed
to be junior or subordinate to any other Debt of such Restricted Subsidiary.
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
 
“series” is defined in Section 2.
 
“Series A Notes” is defined in Section 1.
 
“Series B Notes” is defined in Section 1.
 
“S&P” means Standard & Poor’s Ratings Services.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent
 
 
B-14

--------------------------------------------------------------------------------

 
 
(50%) of the ordinary voting power or, in the case of a partnership, more than
fifty percent (50%) of the general partnership interests are, as of such date,
owned, controlled or held, or (b) that is, as of such date, otherwise controlled
by the parent or one or more subsidiaries of the parent or by the parent and one
or more subsidiaries of the parent.  Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the Company.
 
“Support Obligation” means, with respect to any Person, at any date without
duplication, any Debt of another Person that is guaranteed, directly or
indirectly in any manner, by such Person or endorsed (otherwise than for
collection or deposit in the ordinary course of business) or discounted with
recourse by such Person or any Debt of another Person that has the substantially
equivalent or similar economic effect of being guaranteed by such Person or of
otherwise making such Person contingently liable therefor, through an agreement
or otherwise, including, without limitation, an agreement (i) to purchase, or to
advance or supply funds for the payment or purchase of, such Debt, or (ii) to
make any loan, advance, capital contribution or other investment in such other
Person to assure a minimum equity, asset base, working capital or other balance
sheet condition for any date, or to provide funds for the payment of any
liability, dividend or stock liquidation payment, or otherwise to supply funds
to or in any manner invest in such other Person (unless such investment is
expected to constitute a permitted investment under Section 10.12).
 
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
 
“Transfer” means, with respect to the Company or any Restricted Subsidiary, any
transaction (including by merger, consolidation or disposition of all or
substantially all the assets of such) in which such Person sells, conveys,
transfers or leases (as lessor) any of its property, including, without
limitation, Restricted Subsidiary Stock (excluding the sale or issuance of any
Restricted Subsidiary Stock to the Company or any Restricted
Subsidiary).  “Transfer” shall also include the creation of minority interests
in connection with any merger or consolidation involving a Restricted Subsidiary
if the resulting entity is owned, directly or indirectly, by the Company in the
proportion less than the proportion of ownership of such Restricted Subsidiary
by the Company immediately preceding such merger or consolidation.
 
“Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of the accumulated plan benefits under the Plan as of
the close of its most recent year, determined in accordance with actuarial
assumptions at such time consistent with Statement of Financial Accounting
Standards No. 87 (irrespective of any subsequent changes to or replacements of
such Statement), exceeds the sum of (a) the market value of the assets allocable
thereto and (b) $5,000,000.
 
“Unrestricted Subsidiary” means any Subsidiary other than a Restricted
Subsidiary.
 
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA
 
 
B-15

--------------------------------------------------------------------------------

 
 
PATRIOT ACT) Act of 2001, as amended from time to time, and the rules and
regulations promulgated thereunder from time to time in effect.
 
“Wholly-Owned” with respect to any Subsidiary or Restricted Subsidiary, as the
case may be, means, at any time, one hundred percent of all of the equity
interests (except directors’ qualifying shares) and voting interests of such
Subsidiary are owned by any one or more of the Company and the Company’s other
Wholly-Owned Subsidiaries at such time.




 
B-16

--------------------------------------------------------------------------------

 


Subsidiaries of the Company and Ownership of Subsidiary Stock
 
Subsidiaries of the Brink’s Company
as of january 13, 2011
 
(The subsidiaries listed below are owned 100%, directly or indirectly, by The
Brink’s Company unless otherwise noted.)


Company
Jurisdiction of
Incorporation
   
The Pittston Company
Delaware
Glen Allen Development, Inc.
Delaware
Liberty National Development Company, LLC (32.5%)
Delaware
New Liberty Residential Urban Renewal Company, LLC (17.5%)
New Jersey
Pittston Services Group Inc.
Virginia
Brink’s Holding Company
Delaware
Brink’s, Incorporated (“BI”)
Delaware
Brink’s Antigua Limited (47%)
Antigua
Brink’s Document Destruction, LLC
New York
Brink’s Express Company
Illinois
Brink’s (Liberia) Inc. (98%)
Liberia
Security Services (Brink’s Jordan) Company Ltd (45%)
Jordan
Servicio Pan Americano de Protección S.A. de C.V. (“Serpaprosa”) (by Trust,
 
  BI is Settlor of Trust) (99.75%)
Mexico
Aeroflash Mensajeria, S.A. de C.V. (99.75%)
Mexico
Inmobiliaria, A.J., S.A. de C.V. (99.75%)
Mexico
Operadora Especializada de Transportes, S.A. de C.V. (99.75%)
Mexico
Procesos Integrales en Distribución y Logística, S.A. de C.V. (99.75%)
Mexico
Productos Panamericanos de Proteccion, S.A. de C.V. (99.75%)
Mexico
Brink’s St. Lucia Ltd. (26%)
St. Lucia
Brink’s Security International, Inc. (“BSI”)
Delaware
Brink’s Brokerage Company, Incorporated
Delaware
Brink’s C.l.S., Inc.
Delaware
Brink’s Global Services International, Inc.
Delaware
Brink’s Global Services KL, Inc.
Delaware
Brink’s Global Services USA, Inc.
Delaware
Brink’s International Management Group, Inc.
Delaware
Brink’s Network, Incorporated
Delaware
Brink’s Vietnam, Incorporated
Delaware
Brink’s Philippines, Inc.
Delaware
Brink’s Ukraine, Inc.
Delaware
Brink’s Argentina S.A.
Argentina
Brink’s Seguridad Corporativa S.A. (95%)
Argentina
Brink’s Asia Pacific Limited
Hong Kong
Brink’s Australia Pty Ltd
Australia
A.C.N. 081 163 108 Pty Ltd
Australia
Brink’s Belgium S.A.
Belgium
Cavalier Insurance Company Ltd.
Bermuda
Brink’s Global Services FZE
Dubai (UAE)
Brink’s EMEA SAS
France
Brink’s Beteiligungsgesellschaft mbH
Germany
Brink’s Transport & Service GmbH
Germany
Brink’s Deutschland Cash Services GmbH
Germany
Brink’s Deutschland GmbH
Germany
Brink’s Sicherheit GmbH
Germany
Brink’s Far East Limited
Hong Kong

 
 
 
Schedule 5.4
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 
 
Company
Jurisdiction of
Incorporation

   
Brink’s Arya India Private Limited (78%)
India
Brink’s Ireland Limited
Ireland
Brink’s Security Services Ireland Limited
Ireland
Brink’s Holdings Limited
Israel
Brink’s (Israel) Limited (70%)
Israel
Brink’s Diamond & Jewellery Services (International) (1993) Ltd.
Israel
Brink’s Global Services S.r.L.
Italy
Brink’s Japan Limited
Japan
Brink’s Luxembourg S.A.
Luxembourg
Brink’s Security Luxembourg S.A.
Luxembourg
BK Services S.a.r.l.
Luxembourg
Brink’s Global Services S.A. de C.V.
Mexico
Brink’s International, C.V. (“BICV”, BSI is General Partner)
Netherlands
Brink’s Chile, S.A. (74%, BICV is beneficial owner)
Chile
Brink’s de Colombia S.A. (58%, BICV is beneficial owner)
Colombia
Domesa de Colombia S.A. (59%)
Colombia
Procesos & Canje S.A. (58%)
Colombia
Sistema Integrado Multiple de Pago Electronicos S.A.
 
(“SIMPLE S.A.”)(14.5%)
Colombia
Brink’s Canada Holdings, B.V. (BICV is beneficial owner)
Netherlands
Brink’s Canada Limited
Canada
Threshold Financial Technologies Inc.
Canada
Brink’s-Team 3, B.V.
Netherlands
Centro Americana de Inversiones Balboa, C.A. (BICV is beneficial owner)
Panama
Hermes Transporte Blindados S.A. (36%)
Peru
Brink’s Dutch Holdings, B.V. (BICV is beneficial owner)
Netherlands
Brink’s Hellenic Holdings, B.V. (“BHH”)
Netherlands
Athena Marathon Holdings, B.V. (“AMH”)
Netherlands
Apollo Acropolis Holdings, B.V. (“AAH”)
Netherlands
Brink’s Bolivia S.A.
Bolivia
Hermes Delphi Holdings, B.V, (“HDH”)
Netherlands
Zeus Oedipus Holdings, B.V. (“ZOH”)
Netherlands
Brink’s Hellas Commercial S.A. – Information Technology Services
 
  (“Brink’s Hellas SA”) (14.3% each BHH, AMH, AAH, HDH, ZOH,
 
     Brink’s Dutch Holdings, B.V., Brink’s Canada Holdings, B.V.)
Greece
Brink’s Hermes Cash & Valuable Services S.A.
 
  (“Brink’s Cash & Valuable Services SA”)
Greece
Brink’s Hermes Security Services SA (“Brink’s Security
 
  Services S.A.”)
Greece
Brink’s Hermes Aviation Security Services S.A.
 
  (“Brink’s Aviation Security Services S.A.”) (70%)
Greece
Hellenic Central Station SA - Reception & Processing
 
  Centre of Electronic Signals (“Hellenic Central Station”)
 
  (10%)
Greece
Brink’s C.L. Polska Sp.zo.o
Poland
Brink’s C.L. Hungaria Limited
Hungary
Brink’s RUS Holding B.V. (70%)
Netherlands
Limited Liability Company Brink’s Management (70%)
Russian Federation
Limited Liability Company Brink’s (70%)
Russian Federation
Non Banking Credit Organization BRINKS (Limited Liability
Russian
  Company) (70%)
Federation
Servicio Pan Americano de Proteccion C.A. (61%, BICV is beneficial owner)
Venezuela
Aeropanamericano, C.A. (61%)
Venezuela

 
 
 
5.4-2

--------------------------------------------------------------------------------

 
 
Company
Jurisdiction of
Incorporation

   
Aero Sky Panama, S.A. (61%)
Panama
Artes Graficas Avanzadas 98, C.A. (61%)
Venezuela
Blindados de Zulia Occidente, C.A. (61%)
Venezuela
Blindados de Oriente, S.A. (61%)
Venezuela
Blindados Panamericanos, S.A. (61%)
Venezuela
Blindados Centro Occidente, S.A. (61%)
Venezuela
Documentos Mercantiles, S.A. (61%)
Venezuela
Instituto Panamericano, C.A. (61%)
Venezuela
Intergraficas Panama, S.A. (61%)
Panama
Panamericana de Vigilancia, S.A. (61%)
Venezuela
Transportes Expresos, C.A. (61%)
Venezuela
Brink’s Panama S.A.
Panama
Inmobiliaria Brink’s Panama S.A.
Panama
Brink's Poland Security Services Sp.zo.o.
Poland
Brink’s Puerto Rico, Inc.
Puerto Rico
Brink’s International Holdings AG
Switzerland
Bolivar Business S.A. (61%)
Panama
Domesa Courier Corporation (61%)
Florida
Panamerican Protective Service Sint Maarten, N.V. (61%)
Sint Maarten
Radio Llamadas Panamá, S.A. (61%)
Panama
Servicio Panamericano de Protección Curacao, N.V. (61%)
Curacao
Domesa Curacao, N.V. (61%)
Curacao
Domesa Servicio Pan Americano de Proteccion
 
  Brink’s Aruba, N.V. (61%)
Aruba
Servicio Panamericano de Vigilancia Curacao, N.V. (61%)
Curacao
Brink’s France SAS
France
Altair Securite
France
Brink’s (Mauritius) Ltd
Mauritius
Brink’s Antilles Guyane S.A.R.L.
Guadeloupe
Brink’s Contrôle Sécurité Réunion S.A.R.L.
St. Denis
Brink’s Évolution S.A.R.L.
France
Est Valeurs SAS
France
Brink’s Formation S.A.R.L.
France
Brink’s Guard S.A.R.L.
France
Brink's Guarding Maroc S.A.S.
Morocco
Brink’s Madagascar S.A. (60%)
Madagascar
Brink’s Maroc S.A.
Morocco
Brink’s Qatar L.L.C. (49%)
Qatar
Brink’s Réunion S.A.R.L.
St. Denis
Brink’s Security Services SAS
France
Cyrasa Servicios de Control SA
Spain
Maartenval NV
Sint Maarten
Protecval S.A.R.L.
France
Security & Risk Management Training Centre Ltd
Mauritius
Brink’s Kenya Limited
Kenya
Brink’s Switzerland Ltd.
Switzerland
Brink’s Diamond & Jewelry Services BVBA
Belgium
Transpar – Brink’s ATM Ltda.
Brazil
BGS – Agenciamento de Carga e Despacho Aduaneiro Ltda.
Brazil
Brink’s-Seguranca e Transporte de Valores Ltda.
Brazil
BVA-Brink’s Valores Agregados Ltda.
Brazil
Brink’s Hong Kong Limited
Hong Kong
Brink’s Security Transportation (Shanghai) Company Limited
China
Brink’s Global Services Korea Limited – Yunan Hoesa Brink’s Global (80%)
Korea
Brink’s Nederland B.V.
Netherlands

 
 
 
5.4-3

--------------------------------------------------------------------------------

 
 
 
Company
Jurisdiction of
Incorporation

   
Brink’s Geldverwerking B.V.
Netherlands
Brink’s Houten B.V.
Netherlands
Brink’s Singapore Pte Ltd
Singapore
Brinks (Southern Africa) (Proprietary) Limited
South Africa
Brinks Armoured Security Services (Proprietary) Limited
South Africa
ePago International Inc.
Panama
Brink’s e-Pago Tecnologia Ltda.
Brazil
Corporación ePago de Venezuela, C.A.
Venezuela
e-Pago de Colombia S.A. (75%)
Colombia
ePago S.A. de C.V.
Mexico
Brink’s Global Services (BGS) Botswana (Proprietary) Limited
Botswana
ICD Limited (55%)
China
Asia Security Products Limited (55%)
Hong Kong
ICD Americas, Inc. (55%)
Florida
ICD Engineering (Beijing) Co., Ltd. (55%)
China
ICD Security Solutions (HK) Limited (55%)
Hong Kong
ICD Security Solutions (India) Private Ltd. (55%)
India
ICD Security Solutions Pte. Ltd. (55%)
Singapore
Brink’s Macau Limited
Macao
Brink’s Taiwan Security Limited
Taiwan
Brink’s (Thailand) Limited (40%)
Thailand
Brink’s Guvenlik Hizmetleri Anonim Sirketi
Turkey
Brink’s Europe Limited
U.K.
Brink’s (UK) Limited
U.K.
Brink’s Commercial Services Limited
U.K.
Brink’s Diamond & Jewellery Services Limited
U.K.
Brink’s Limited
U.K.
Brink’s (Scotland) Limited
U.K.
Brinks Limited W.L.L.
Bahrain
Brink’s Security Limited
U.K.
Quarrycast Commercial Limited
U.K.
Brink’s Global Services, Ltd.
U.K.
Tepuy Inmobiliaria VII, C.A.
Venezuela
BAX Holding Company
Virginia
Brink’s Administrative Services Inc.
Delaware
Pittston Minerals Group Inc.
Virginia
Pittston Coal Company
Delaware
Heartland Coal Company
Delaware
Maxxim Rebuild Company, Inc.
Delaware
Pittston Forest Products, Inc.
Virginia
Addington, Inc.
Kentucky
Appalachian Mining, Inc.
West Virginia
Molloy Mining, Inc.
West Virginia
Vandalia Resources, Inc.
West Virginia
Pittston Coal Management Company
Virginia
Pittston Coal Terminal Corporation
Virginia
Pyxis Resources Company
Virginia
HICA Corporation
Kentucky
Holston Mining, Inc.
West Virginia
Motivation Coal Company
Virginia
Paramont Coal Corporation
Delaware
Sheridan-Wyoming Coal Company, Incorporated
Delaware
Thames Development Ltd.
Virginia
Buffalo Mining Company
West Virginia
Clinchfield Coal Company
Virginia

 
 
 
5.4-4

--------------------------------------------------------------------------------

 
 
Company
Jurisdiction of
Incorporation

   
Dante Coal Company
Virginia
Eastern Coal Corporation
West Virginia
Elkay Mining Company
West Virginia
Jewell Ridge Coal Corporation
Virginia
Kentland-Elkhorn Coal Corporation
Kentucky
Meadow River Coal Company
Kentucky
Pittston Coal Group, Inc.
Virginia
Ranger Fuel Corporation
West Virginia
Sea “B” Mining Company
Virginia
Pittston Mineral Ventures Company
Delaware
PMV Gold Company
Delaware
Pittston Mineral Ventures International Ltd.
Delaware
Mineral Ventures of Australia Pty Ltd.
Australia
Western Australian Minerals Company Pty Ltd
Australia

 
NOTE:  Subsidiaries that are not majority owned do not constitute “Subsidiaries”
for the purposes of this Schedule.  They have been left on the Schedule so as to
make the ownership structure clear.
 
All Subsidiaries listed above are Restricted Subsidiaries other than Servicio
Pan Americano de Proteccion C.A. (Venezuela), which is an Unrestricted
Subsidiary.
 
Certain Subsidiaries located in foreign jurisdictions are subject to local
repatriation and other statutory or regulatory requirements in connection with
the declaration and payment of dividends out of profits and other similar
distributions.




 
5.4-5

--------------------------------------------------------------------------------

 


Financial Statements
 
The annual reports for the fiscal years 2005-2009.
 
The Form 10-Q for the period ending September 30, 2010.




 
SCHEDULE 5.5
(to Note Purchase Agreement) 

--------------------------------------------------------------------------------

 


Existing Debt; Existing Liens


Obligor(s)
 
Guarantor(s)
 
Obligee(s)
 
Maximum
Facility
Amount
 
Principal
Amount
Outstanding
on 9/30/10#
 
Principal
Amount
Outstanding
on 12/31/10#
 
The Company and certain foreign Subsidiary borrowers
The Company, Brink’s, Incorporated, Brink’s Holding Company and Pittston
Services Group Inc.
Wells Fargo Bank, National Association, as Administrative Agent, and the lenders
party thereto
$400,000,000
$150,200,000
$217,100,000
The Company and certain Subsidiaries
Brink’s, Incorporated, Brink’s Holding Company and Pittston Services Group Inc.
The Royal Bank of Scotland, N.V.
$135,000,000
$107,700,000*
$56,600,000*
The Company
None
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$54,000,000
$0
$48,200,000*
The Company and certain Subsidiaries
The Company and Brink’s, Incorporated
The Royal Bank of Scotland, N.V.
$40,000,000
$28,300,000**
$31,200,000**
The Company and certain Subsidiaries
Brink’s, Incorporated
Bank of America, N.A.
$20,000,000
$8,300,000**
$8,500,000**
The Company
Brink’s, Incorporated, Brink’s Holding Company and Pittston Services Group Inc.
PNC Bank, National Association
$20,000,000
$0
$0
Brink’s, Incorporated
The Company
Chase Equipment Finance, Inc.
$30,000,000
$3,200,000
$9,800,000
The Peninsula Ports Authority of Virginia, Dominion Terminal Associates,
Pittston Coal Terminal Corporation and the Company
The Company
Various bondholders
$43,160,000
$43,160,000
$43,160,000

 
 
 
Schedule 5.15
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 
 
Obligor(s)
 
Guarantor(s)
 
Obligee(s)
 
Maximum
Facility
Amount
 
Principal
Amount
Outstanding
on 9/30/10#
 
Principal
Amount
Outstanding
on 12/31/10#

Brink’s, Incorporated
None
GE Fleet Services
None
$16,900,000^
$17,900,000^

 
# rounded to the nearest $100,000
 
* Amount outstanding is attributable to letters of credit only.
 
** Total principal amount outstanding includes Debt, letters of credit and bank
guarantees issued under the facility.
 
^ Lessor’s remaining book value of leased equipment.
 
Material changes in the principal amount of Debt outstanding since September 30,
2010 are identified above in the principal amount outstanding as of December 31,
2010.
 
Liens on facilities and equipment of the Company and certain of its Restricted
Subsidiaries representing Capital Lease obligations in the aggregate amount of
approximately $67,400,000.
 
 
 
 

 


 
5.15-2

--------------------------------------------------------------------------------

 


ICC Termination Act
 
Brink’s, Incorporated and Brink’s Canada Limited are subject to regulation as
FMCSA motor carriers under the ICC Termination Act of 1995, as amended.
 
 
 
 

 


 
Schedule 5.17
(to Note Purchase Agreement) 

--------------------------------------------------------------------------------

 


[Form of Series A Note]
 
The Brink’s Company
 
4.57% Guaranteed Senior Unsecured Note, Series A, Due January 24, 2021
 

 No. [_____]  [Date]  $[_______]  PPN 109696 A*5

 
 
For Value Received, the undersigned, The Brink’s Company (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Virginia, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on January 24, 2021, with interest (computed on the basis
of a 360-day year of twelve 30-day months) (a) on the unpaid balance hereof at
the rate of 4.57% per annum from the date hereof, payable semiannually, on the
24th day of January and July in each year, commencing with the January 24 or
July 24 next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Make-Whole Amount, at the
Default Rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of The Royal Bank of Scotland in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.
 
This Note is one of a series of Guaranteed Senior Unsecured Notes, Series A
(herein called the “Notes”) issued pursuant to the Note Purchase Agreement,
dated as of January 24, 2011 (as from time to time amended, the “Note Purchase
Agreement”), among the Company and the respective Purchasers named therein and
is entitled to the benefits thereof.  Each holder of this Note will be deemed,
by its acceptance hereof, to have (i) agreed to the confidentiality provisions
set forth in Section 21 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.2 and 6.3 of the Note Purchase
Agreement.  Unless otherwise indicated, capitalized terms used in this Note
shall have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving


 
Exhibit I-A
(to Note Purchase Agreement) 

--------------------------------------------------------------------------------

 


 
payment and for all other purposes, and the Company will not be affected by any
notice to the contrary.
 
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
 
The payment and performance of this Note and all other Notes issued pursuant to
the Note Purchase Agreement shall have the benefit of the provisions of Section
13 of the Note Purchase Agreement to which reference is hereby specifically made
for a description of the rights and benefits thereof.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
 
 

 
The Brink’s Company
         
By
 
    [Title]  





 
E-1-A-2 

--------------------------------------------------------------------------------

 
 
[Form of Series B Note]
 
The Brink’s Company
 
5.20% Guaranteed Senior Unsecured Note, Series B, Due January 24, 2021
 

 No. [_____]  [Date]  $[_______]  PPN 109696 A@3

 
 
For Value Received, the undersigned, The Brink’s Company (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Virginia, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on January 24, 2021, with interest (computed on the basis
of a 360-day year of twelve 30-day months) (a) on the unpaid balance hereof at
the rate of 5.20% per annum from the date hereof, payable semiannually, on the
24th day of January and July in each year, commencing with the January 24 or
July 24 next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Make-Whole Amount, at the
Default Rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of The Royal Bank of Scotland in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.
 
This Note is one of a series of Guaranteed Senior Unsecured Notes, Series B
(herein called the “Notes”) issued pursuant to the Note Purchase Agreement,
dated as of January 24, 2011 (as from time to time amended, the “Note Purchase
Agreement”), among the Company and the respective Purchasers named therein and
is entitled to the benefits thereof.  Each holder of this Note will be deemed,
by its acceptance hereof, to have (i) agreed to the confidentiality provisions
set forth in Section 21 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.2 and 6.3 of the Note Purchase
Agreement.  Unless otherwise indicated, capitalized terms used in this Note
shall have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the
 
 

 
 
Exhibit 1-B
(to Note Purchase Agreement) 

--------------------------------------------------------------------------------

 


 
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
 
The payment and performance of this Note and all other Notes issued pursuant to
the Note Purchase Agreement shall have the benefit of the provisions of Section
13 of the Note Purchase Agreement to which reference is hereby specifically made
for a description of the rights and benefits thereof.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
 
 

 
The Brink’s Company
         
By
 
    [Title]  



 
 

 
 
E-1-B-2 

--------------------------------------------------------------------------------

 




[Form of Guarantor Joinder Agreement]
 
This Guarantor Joinder Agreement (the “Agreement”), dated as of ______________,
20__, is made by _____________________, a _____________ (the “Applicant
Guarantor”), pursuant to that certain Note Purchase Agreement, dated as of
January [__], 2011 (as amended, supplemented or otherwise modified from time to
time, the “Note Agreement”), among The Brink’s Company, a Virginia corporation
(the “Company”), certain of the Company’s Subsidiaries from time to time party
thereto and the holders of the Notes from time to time party thereto (the
“Noteholders”).
 
The Applicant Guarantor has indicated its desire to become a Guarantor pursuant
to Section 9.7 of the Note Agreement.
 
Accordingly, the Applicant Guarantor hereby agrees as follows for the benefit of
the Noteholders:
 
    1.The Applicant Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Applicant Guarantor will be deemed to be a
party to the Note Agreement and a Guarantor for all purposes of the Note
Agreement, and shall assume and have all of the obligations of a Guarantor
thereunder as if it has executed the Note Agreement.  The Applicant Guarantor
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Note Agreement applicable to a
Guarantor.
 
    2.The Applicant Guarantor acknowledges and confirms that it has received a
copy of the Note Agreement and the Schedules and Exhibits thereto.
 
    3.The Company confirms that all of its obligations under the Note Agreement
are, and upon the Applicant Guarantor becoming a Guarantor shall continue to be,
in full force and effect.
 
    4.Each of the Company and the Applicant Guarantor agrees that at any time
and from time to time, upon the written request of the Required Holders, it will
execute and deliver such further documents and do such further acts and things
as the Required Holders may reasonably request in order to effect the purposes
of this Agreement.
 
    5.This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.
 
    6.This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.
 
 
 

 
 
Exhibit 2
(to Note Purchase Agreement) 

--------------------------------------------------------------------------------

 


 
In Witness Whereof, each of the Applicant Guarantor and the Company has caused
this Guarantor Joinder Agreement to be duly executed by its authorized officers
as of the day and year first above written.
 

 Applicant Guarantor: [_____________________________________]          
By:
      Name:       Title:
 
            
The Brink’s Company
          By:       Name:       Title:  

 




 
  E-2-2

--------------------------------------------------------------------------------

 

